Exhibit 10.1

 

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION: [****]

STOCK AND ASSET PURCHASE AGREEMENT

by and between

AOL INC.

and

MICROSOFT CORPORATION

 

 

Dated as of April 5, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I   

DEFINITIONS; INTERPRETATION

     1   

1.1

 

Defined Terms

     1   

1.2

 

Interpretation; Absence of Presumption

     7   

1.3

 

Headings; Definitions

     8      ARTICLE II   

THE SALE

     8   

2.1

 

Purchase and Sale of the Share

     8   

2.2

 

Purchase and Sale of Transferred Assets

     8   

2.3

 

Purchase Price

     9   

2.4

 

Closing; Deliveries

     9      ARTICLE III   

REPRESENTATIONS AND WARRANTIES OF SELLER

     10   

3.1

 

Organization and Qualification

     10   

3.2

 

Authority Relative to this Agreement

     11   

3.3

 

Consents and Approvals; No Violations

     11   

3.4

 

Title and Ownership

     12   

3.5

 

Capitalization of the Company

     12   

3.6

 

Encumbrances and Liens; Standards-Setting Organizations

     12   

3.7

 

Taxes

     13   

3.8

 

Undisclosed Liabilities

     13   

3.9

 

Broker’s Fees

     14   

3.10

 

No Other Representations or Warranties

     14      ARTICLE IV   

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     14   

4.1

 

Organization and Qualification

     14   

4.2

 

Authority Relative to this Agreement

     14   

4.3

 

Consents and Approvals; No Violations

     15   

4.4

 

Funding

     15   

4.5

 

Broker’s Fees

     15   

4.6

 

Purchaser’s Acknowledgments; Exclusivity of Representations and Warranties

     15   

4.7

 

Knowledge Regarding Representations; Satisfaction of Conditions

     17   

 

- i -



--------------------------------------------------------------------------------

  ARTICLE V    COVENANTS      17   

5.1

 

Access to Books and Records; Confidentiality

     17   

5.2

 

Required Actions

     18   

5.3

 

Further Assurances

     19   

5.4

 

Conduct of Business

     20   

5.5

 

No Solicitation by Seller

     21   

5.6

 

Public Announcements

     22   

5.7

 

Restructuring Transactions

     22   

5.8

 

Use of Trademarks

     23   

5.9

 

Resignation of Directors and Officers

     23   

5.10

 

Tax Matters

     23   

5.11

 

Encumbrances

     27      ARTICLE VI   

CONDITIONS TO OBLIGATIONS TO CLOSE

     27   

6.1

 

Conditions to Obligation of Each Party to Close

     27   

6.2

 

Conditions to Purchaser’s Obligation to Close

     28   

6.3

 

Condition to Seller’s Obligation to Close

     28      ARTICLE VII    TERMINATION      28   

7.1

 

Termination

     28   

7.2

 

Effect of Termination

     29   

7.3

 

Fees

     29      ARTICLE VIII    SURVIVAL, INDEMNIFICATION AND GUARANTEES      30   

8.1

 

Survival

     30   

8.2

 

Indemnification

     30   

8.3

 

Limitations on Indemnification

     31   

8.4

 

Indemnification Procedures

     31   

8.5

 

Exclusive Remedy

     33   

8.6

 

Insurance Adjustments

     33   

8.7

 

Mitigation

     33   

8.8

 

Coordination

     33   

 

- ii -



--------------------------------------------------------------------------------

  ARTICLE IX    MISCELLANEOUS      33   

9.1

 

Counterparts

     33   

9.2

 

Governing Law; Jurisdiction and Forum; Waiver of Jury Trial

     33   

9.3

 

Entire Agreement

     34   

9.4

 

Expenses

     34   

9.5

 

Notices

     34   

9.6

 

Successors and Assigns

     35   

9.7

 

Third-Party Beneficiaries

     35   

9.8

 

Amendments and Waivers

     36   

9.9

 

Specific Performance

     36   

9.10

 

Severability

     37   

Exhibits

Exhibit A – Form of Short-Form Assignment

Exhibit B – Form of Intellectual Property Matters Agreement

Schedules

Seller Disclosure Letter

 

- iii -



--------------------------------------------------------------------------------

STOCK AND ASSET PURCHASE AGREEMENT

This STOCK AND ASSET PURCHASE AGREEMENT, dated as of April 5, 2012 (this
“Agreement”), is entered into as of April 5, 2012 (the “Effective Date”), by and
between AOL Inc., a Delaware corporation (“Seller”), and Microsoft Corporation,
a Washington corporation having a primary place of business at One Microsoft
Way, Redmond, Washington, USA 98052 (“Purchaser”). Seller and Purchaser are
referred to herein from time to time each, as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Seller is the sole stockholder of New Aurora Corporation, a Delaware
corporation and wholly owned subsidiary of Seller (the “Company”), and owns
beneficially and of record the issued and outstanding Share (as defined herein);

WHEREAS, the Company owns the Company Patents (as defined herein);

WHEREAS, Seller or one of its Subsidiaries (other than the Company) owns the
Transferred Assets (as defined herein); and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the issued and outstanding Share and the Transferred Assets upon
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

1.1 Defined Terms. For the purposes of this Agreement, the following terms shall
have the following meanings:

“Action” shall mean any action, claim, suit, arbitration, litigation, proceeding
or governmental investigation.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or through one or more intermediaries, controls or is controlled by or
is under common control with such Person; provided, that after the Closing,
(i) the Company shall not be considered an Affiliate of Seller or any of its
Affiliates and (ii) Seller shall not, nor shall any of its Affiliates, be
considered an Affiliate of the Company. For purposes of this Agreement,
“control” shall mean, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise (and the terms
“controlled by” and “under common control with” shall have correlative
meanings).

“Aggregate Cap” shall have the meaning set forth in Section 8.3(b).



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“Bankruptcy and Equity Exception” shall have the meaning set forth in
Section 3.2.

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which commercial banks in the City of New York, New York are required or
authorized by Law to be closed.

“Closing” shall have the meaning set forth in Section 2.1.

“Closing Date” shall have the meaning set forth in Section 2.4(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the Recitals.

“Company Patents” shall have the meaning set forth in Section 3.4(c).

“Competing Proposal” shall mean any offer, proposal or indication of interest
(other than an offer, proposal or indication of interest by Purchaser) to engage
in a Competing Transaction from any Person or “group” (as such term is used in
Section 13(d) of the Exchange Act).

“Competing Transaction” shall mean any transaction or series of related
transactions (other than the transactions contemplated by this Agreement) with
one or more Third Parties involving any sale, license (other than Outbound
License Agreements), acquisition, transfer or disposition of the Share, any
Company Patent or any Transferred Asset.

“Confidentiality Agreement” shall mean the confidentiality agreement, dated as
of March 26, 2012, by and between Seller and Purchaser.

“Contract” shall mean any agreement, contract, obligation or undertaking.

“Corporate Records” shall mean the Company’s minute book and stock ledger.

“Defined Licensee” shall have the meaning set forth in Section 8.1.

“DOJ” shall have the meaning set forth in Section 5.2(b).

“Effective Date” shall have the meaning set forth in the Preamble.

“Encumbrances” shall mean all claims, conditional sales agreements, Liens,
licenses (other than Outbound License Agreements), rights to renew or extend
such licenses, rights of first refusal, options, covenants, immunities or
releases; provided, however, that Encumbrances shall not include any obligations
imposed by a standards-setting organization.

“Evaluation Material” shall have the meaning set forth in the Confidentiality
Agreement, and for the avoidance of doubt shall include any Evaluation Material
disclosed pursuant to this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Taxes” shall mean any liability for (a) any Taxes imposed on Seller or
any of its Subsidiaries (other than the Company) for any taxable period, (b) any
Taxes imposed on the Company for any Pre-Closing Tax Period, (c) any Taxes of
any Person (other than the Company) for which the Company is liable as a result
of having been a member of an affiliated, consolidated, combined, or unitary
group for Tax purposes prior to the Closing, (d) any Taxes imposed on the
Company as a result of the transactions contemplated by Section 5.7 and (e) any
Taxes resulting from a breach of any representation or warranty contained in
Section 3.7(a); provided, however, that Excluded Taxes shall not include any
liability for Taxes resulting from any transaction or action taken by Purchaser
or any of its Affiliates (including, after the Closing, the Company) on the
Closing Date or after the Closing, except for transactions or actions undertaken
in the ordinary course of business.

“Extended Outside Date” shall have the meaning set forth in Section 7.1(b)(ii).

“FTC” shall have the meaning set forth in Section 5.2(b).

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect at the time any applicable financial statements were prepared.

“Governmental Entity” shall mean any federal, state, local, domestic or foreign
court, administrative agency, commission or other governmental or regulatory
authority, body or instrumentality.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indemnified Party” shall have the meaning set forth in Section 8.4(a).

“Indemnifying Party” shall have the meaning set forth in Section 8.4(a).

“Intellectual Property” shall mean all intellectual property rights as
recognized under the laws of the United States of America and/or other countries
or jurisdictions, including rights in and to: (a) Trademarks; (b) domain names;
(c) Patents, invention disclosures and inventions; (d) copyrights and works of
authorship; (e) Trade Secrets; and (f) Software; in each case, including any
registrations or applications for registration therefor.

“Intellectual Property Matters Agreement” shall have the meaning set forth in
Section 2.4(b)(ii).

“Law” shall mean any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, order, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Entity.

 

- 3 -



--------------------------------------------------------------------------------

“Liabilities” shall mean liabilities, debts, claims, demands, expenses,
commitments, Losses and obligations, whether known or unknown, contingent or
absolute, of every kind and description.

“Liens” shall mean all liens, pledges, charges, claims, security interests,
purchase agreements, options, title defects, restrictions on transfer or other
limitations on use of any nature whatsoever, whether consensual, statutory or
otherwise; provided, however that Liens shall not include any obligations
imposed by a standards-setting organization.

“Losses” shall mean all losses, costs, charges, expenses, obligations,
liabilities, settlement payments, awards, judgments, fines, penalties, damages,
demands, claims, assessments or deficiencies.

“Omitted License Agreement” shall have the meaning set forth in the definition
of Patent Related Documentation.

“Order” shall have the meaning set forth in Section 6.1(c).

“Outbound License Agreement” shall mean a patent license implied in connection
with the sale or license of products or services provided by Seller or any of
its Affiliates, but only to the extent such patent license (a) is directed to
such products or services and (b) applies by operation of law under the
principles of implied license or patent exhaustion.

“Outside Date” shall have the meaning set forth in Section 7.1(b)(ii).

“Party” or “Parties” shall have the meaning set forth in the Preamble.

“Patent Related Documentation” shall mean, to the extent in the possession of
Seller or the Company, as applicable, or under the control of Seller or the
Company, as applicable, (a) the physical patent prosecution files and dockets
relating to any of the Transferred Patents or Company Patents, as applicable
(including all original granted Patents), (b) litigation files relating
exclusively to the Transferred Patents or the Company Patents, as applicable,
and (c) copies of agreements set forth on Section 3.6(a) of the Seller
Disclosure Letter, except to the extent disclosure of the terms or existence of
an agreement or cross-license agreement is prohibited, in which case such
license agreement shall not be included in the Patent Related Documentation (an
“Omitted License Agreement”), but the number of such Omitted License Agreements
is set forth in Section 1.1 of the Seller Disclosure Letter; provided that
“Patent Related Documentation” shall not include the competitively sensitive
portions of the foregoing that relate to any current or past business lines of
Seller or any Subsidiaries of Seller (including the Company).

“Patents” shall mean all national (of any country of origin) and multinational
patents, patent applications and provisional patent applications (including
utility models and typeface design patents and registrations), and reissues,
divisions, continuations, continuations-in-part, continuing patent applications,
extensions and reexaminations thereof, and all rights therein provided by
multinational treaties or conventions.

“.pdf” shall have the meaning set forth in Section 9.1.

 

- 4 -



--------------------------------------------------------------------------------

“Permitted Liens” shall mean Liens for Taxes, assessments or other governmental
charges or levies that are not yet due or payable or that are being contested in
good faith or that may thereafter be paid without penalty.

“Person” shall mean a person, corporation, partnership, limited liability
company, joint venture, trust or other entity or organization.

“Potential Contributor” shall have the meaning set forth in Section 8.4(c).

“Post-Closing Tax Period” shall mean any taxable year or period that begins
after the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period beginning immediately after the Closing Date.

“Pre-Closing Tax Period” shall mean any taxable year or period that ends on or
before the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period ending on and including the Closing Date.

“Property Taxes” shall have the meaning set forth in Section 5.10(a)(iii).

“Purchase Price” shall have the meaning set forth in Section 2.3.

“Purchase Price Allocation” shall have the meaning set forth in Section 5.10(j).

“Purchaser” shall have the meaning set forth in the Preamble.

“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 8.2(a).

“Referee” shall have the meaning set forth in Section 5.10(j).

“Regulatory Law” shall mean the HSR Act, and all other U.S. federal and state
and foreign, if any, statutes, rules, regulations, orders, decrees,
administrative and judicial doctrines and other laws that are designed or
intended to prohibit, restrict or regulate (a) mergers, acquisitions or other
business combinations, (b) foreign investment or (c) actions having the purpose
or effect of monopolization or restraint of trade or lessening of competition.

“Representatives” shall have the meaning set forth in Section 5.5.

“Required Approvals” shall have the meaning set forth in Section 5.2(a).

“Sale” shall have the meaning set forth in Section 2.1.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Seller” shall have the meaning set forth in the Preamble.

“Seller Disclosure Letter” shall mean the disclosure letter attached to this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Seller Indemnified Parties” shall have the meaning set forth in Section 8.2(b).

“Seller Material Adverse Effect” shall mean any change, event, effect or
circumstance, that, individually or when taken together with all other changes,
events, effects or circumstances, (a) has prevented or materially impaired or
would prevent or materially impair the ability of Seller to perform its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement or (b) materially impairs the value or enforceability of the
Share, the Company Patents and Transferred Patents (taken as a whole).

“Share” shall mean the share of common stock of the Company.

“Short-Form Assignment” shall mean short-form Patent assignments, in the form
attached hereto as Exhibit A, to be executed by Seller or the applicable
Subsidiaries of Seller providing for the confirmation of assignment of the
Patents included in the Transferred Patents from Seller or its applicable
Subsidiary to Purchaser.

“Software” shall mean any computer programs, applications and interfaces,
whether in source code or object code, and all related documentation, user and
operational guides and/or manuals.

“Straddle Period” shall mean any taxable period that includes (but does not end
on) the Closing Date.

“Subsidiary” shall mean, with respect to any Person, any corporation, entity or
other organization, whether incorporated or unincorporated, of which (a) such
first Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions or (b) such first Person is a general partner, manager or managing
member.

“Tax” shall mean any tax of any kind, including any federal, state, local and
foreign income, profits, license, severance, occupation, windfall profits,
capital gains, capital stock, transfer, registration, social security (or
similar), production, franchise, gross receipts, payroll, sales, employment,
use, property, excise, value added, estimated, stamp, alternative or add-on
minimum, environmental, withholding and any other tax or assessment, together
with all interest, penalties and additions imposed with respect to such amounts.

“Tax Benefit” shall mean the Tax effect of any Tax Item which decreases Taxes
paid or payable or increases Tax basis. For purposes of determining the amount
and timing of any Tax Benefit, the recipient of the Tax Benefit shall be deemed
to pay tax at the highest marginal rates in effect in the year such Tax Benefit
is realized or utilized and shall be deemed to realize or utilize any Tax
Benefit in the first taxable year that such Tax Benefit may be realized or
utilized under applicable Law.

“Tax Item” shall mean any item of income, gain, loss, deduction, credit,
recapture of credit or any other item which increases or decreases Taxes paid or
payable.

 

- 6 -



--------------------------------------------------------------------------------

“Tax Proceeding” shall have the meaning set forth in Section 5.10(c)(ii).

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement required to be filed with any Taxing Authority
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Taxing Authority” shall mean any Governmental Entity having jurisdiction over
the assessment, determination, collection, or other imposition of Taxes.

“Termination Fee” shall have the meaning set forth in Section 7.3.

“Third Party” shall mean any Person that is neither a Party nor an Affiliate of
a Party.

“Third Party Claim” shall have the meaning set forth in Section 8.4(a).

“Threshold” shall have the meaning set forth in Section 8.3(a).

“Trade Secrets” shall mean trade secrets, know-how and confidential technical or
business information.

“Trademarks” shall mean all trademarks, service marks, trade dress, logos, trade
names, corporate names and business names; in each case, whether or not
registered, including all common law rights therein, and registrations,
applications for registration and renewals thereof, and all rights therein
provided by multinational treaties or conventions.

“Transaction Documents” shall mean this Agreement, the Intellectual Property
Matters Agreement and the Short-Form Assignment.

“Transfer Taxes” shall have the meaning set forth in Section 5.10(i).

“Transferred Assets” shall have the meaning set forth in Section 2.2(a).

“Transferred Patents” shall have the meaning set forth in Section 3.4(b).

1.2 Interpretation; Absence of Presumption.

(a) For the purposes of this Agreement, “to the knowledge of Seller” shall mean
the actual knowledge, without independent investigation, of the individuals
identified in Section 1.2 of the Seller Disclosure Letter. It is understood and
agreed that the specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Seller Disclosure Letter is not intended to imply that such amounts or
higher or lower amounts, or the items so included or other items, are or are not
material, and neither Party shall use the fact of the setting of such amounts or
the fact of the inclusion of any such item in the Seller Disclosure Letter in
any dispute or controversy between the Parties as to whether any obligation,
item or matter not described in this Agreement or included in the Seller
Disclosure Letter is or is not material for purposes of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, (i) words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (ii) the terms “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules to this Agreement) and not to any particular provision of this
Agreement, and Article, Section, paragraph and Schedule references are to the
Articles, Sections, paragraphs in and Schedules to this Agreement unless
otherwise specified, (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including without limitation” unless the
context otherwise requires or unless otherwise specified, (iv) the word “or”
shall not be exclusive, (v) provisions shall apply, when appropriate, to
successive events and transactions, (vi) all pronouns and any variations thereof
refer to the masculine, feminine or neuter, single or plural, as the context may
require and (vii) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified.

(c) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

1.3 Headings; Definitions. The section and article headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

ARTICLE II

THE SALE

2.1 Purchase and Sale of the Share. Upon the terms and subject to the conditions
set forth in this Agreement, at the closing of the transactions contemplated by
this Agreement (the “Closing”), Seller shall transfer, convey, assign and
deliver to Purchaser or its designee(s), and Purchaser or its designee shall
purchase and acquire from Seller, all of Seller’s right, title and interest in
and to the Share (along with the purchase of the Transferred Assets pursuant to
Section 2.2, the “Sale”).

2.2 Purchase and Sale of Transferred Assets.

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, Seller shall, and shall cause its Subsidiaries, as applicable, to
transfer, convey, assign and deliver to Purchaser or its designee(s), and
Purchaser or its designee(s), as applicable, shall purchase and acquire from
Seller and its applicable Subsidiaries, on an “as-is” and “where-is” basis, all
of Seller’s and its applicable Subsidiaries’ right, title and interest in the
Transferred Patents [****], together with (i) the right, if any, to register,
prosecute, maintain and defend the Transferred Patents before any public or
private agency, office or registrar, (ii) the right, if any, to sue and recover
damages

 

- 8 -



--------------------------------------------------------------------------------

or other compensation for past or future infringements thereof, (iii) the right,
if any, to sue and obtain equitable relief in respect of such infringements, and
(iv) the right to fully and entirely stand in the place of Seller or its
applicable Subsidiaries in all matters related thereto (the “Transferred
Assets”).

(b) Seller shall retain its right, title and interest in and to, and Purchaser
shall have no rights with respect to and, except as provided in the Intellectual
Property Matters Agreement, shall not acquire any right, title and interest of
Seller in and to, all Seller assets, including the remaining Intellectual
Property of Seller following the Closing, other than the Transferred Assets and
the Share.

2.3 Purchase Price. In consideration for the Share and the Transferred Assets,
at the Closing, Purchaser shall pay to Seller an aggregate of $1,056,000,000 in
cash (the “Purchase Price”).

2.4 Closing; Deliveries.

(a) The Closing shall take place at the offices of Wachtell, Lipton, Rosen &
Katz, 51 West 52nd Street, New York, New York 10019, at 10:00 a.m., New York
time, on the second Business Day following the satisfaction or waiver of the
conditions set forth in Article VI (Conditions to Obligations to Close) (other
than those conditions that by their nature are to be satisfied or waived at the
Closing, but subject to the satisfaction or waiver of those conditions), or at
such other place, time or date as may be mutually agreed upon in writing by
Seller and Purchaser (the “Closing Date”).

(b) At the Closing:

(i) Purchaser shall pay to Seller, by wire transfer, to an account or accounts
designated by Seller prior to the Closing, immediately available funds in an
amount equal to the Purchase Price;

(ii) Seller and Purchaser shall enter into the Intellectual Property Matters
Agreement in the form attached as Exhibit B (the “Intellectual Property Matters
Agreement”);

(iii) Seller shall deliver to Purchaser or its designee appropriate
documentation evidencing the Share and transfer thereof;

(iv) Seller and each of its Subsidiaries (other than the Company) shall assign,
transfer and convey, and each hereby does assign, transfer and convey, to
Purchaser or its applicable designee(s) all right, title and interest they have
in and to the Transferred Patents and the Company Patents, including any and all
causes of action and legal rights entitled by the original owners of such
Patents and all rights of Seller and each of its Subsidiaries (other than the
Company) to sue for past, present and future infringement of such Patents, to
collect royalties under such Patents, to prosecute all such Patents worldwide,
to apply for additional patents and applications worldwide related to or
claiming priority to such Patents, and to have such Patents issue in the name of
Purchaser or its applicable designee(s). Seller shall also deliver to Purchaser
or its applicable designee(s) an executed copy of the Short-Form Assignment.

 

- 9 -



--------------------------------------------------------------------------------

(v) Seller shall deliver, and shall cause its Subsidiaries (other than the
Company) to deliver, to Purchaser copies of all the tangible embodiments of the
Patent Related Documentation with respect to the Transferred Patents and the
Company Patents existing as of the Closing Date;

(vi) Seller shall deliver the Corporate Records to Purchaser (except to the
extent such records are held by the Company as of the Closing Date);

(vii) each Party shall deliver, or cause to be delivered, to the other any other
documents reasonably requested by such other Party in order to effect, or
evidence the consummation of, the transactions contemplated herein; and

(viii) Seller shall deliver a certificate of non-foreign status, dated as of the
Closing Date, substantially in the form of the sample certification set forth in
Treasury Regulation Section 1.1445-2(b)(2)(iv)(B).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF SELLER

Seller represents and warrants to Purchaser as follows in this Article III, as
of the Effective Date and as of the Closing Date:

3.1 Organization and Qualification.

(a) Each of Seller and its applicable Subsidiaries is duly organized, validly
existing and in good standing under the Laws of its respective state of
organization and has all material requisite corporate or other organizational
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted, and is duly qualified in all
material respects to do business and is in good standing as a foreign
corporation or other entity in each jurisdiction where the ownership, leasing or
operation of its properties or assets or conduct of its business requires such
qualification.

(b) The Company is duly organized, validly existing and in good standing under
the Laws of Delaware and has all material requisite corporate or other
organizational power and authority to own, lease and operate its properties and
assets and to carry on its business as presently conducted, and is duly
qualified in all material respects to do business and is in good standing as a
foreign corporation or other entity in each jurisdiction where the ownership,
leasing or operation of its properties or assets or conduct of its business
requires such qualification. The Company has previously provided or made
available to Purchaser true and complete copies of (i) its Certificate of
Incorporation and all amendments thereto or restatements thereof and (ii) its
bylaws as currently in effect.

 

- 10 -



--------------------------------------------------------------------------------

(c) The Company does not have any Subsidiaries, and does not own any equity
interest of any other Person.

3.2 Authority Relative to this Agreement. Seller has all requisite corporate or
other organizational power and authority, and has taken all corporate or other
organizational action necessary, to execute, deliver and perform this Agreement
and the other Transaction Documents and to consummate the transactions
contemplated by this Agreement and the other Transaction Documents in accordance
with the terms hereof and thereof. This Agreement has been and each of the other
Transaction Documents when executed will be duly and validly executed and
delivered by Seller and, assuming the due authorization, execution and delivery
of this Agreement and each of the other Transaction Documents by the other
Party, constitute or when executed will constitute valid, legal and binding
agreements of Seller, enforceable against Seller in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (the “Bankruptcy
and Equity Exception”).

3.3 Consents and Approvals; No Violations.

(a) No filing with or notice to, and no permit, authorization, registration,
consent or approval of, any Governmental Entity is required on the part of
Seller or the Company for the execution, delivery and performance by Seller of
this Agreement or the consummation by Seller of the transactions contemplated by
this Agreement, except compliance with any applicable requirements of any
Regulatory Law.

(b) Assuming compliance with the items described in the preceding
Section 3.3(a), neither the execution, delivery and performance of this
Agreement by Seller nor the consummation by Seller of the transactions
contemplated by this Agreement will materially (i) conflict with or violate any
provision of Seller’s Certificate of Incorporation or by-laws, (ii) conflict
with or violate any provision of the Company’s Certificate of Incorporation or
bylaws, (iii) result in a breach, violation or infringement of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
the creation of any Lien or any right of termination, amendment, cancellation or
acceleration) under, any of the terms, conditions or provisions of any Contract
to which the Company or Seller or any of its Subsidiaries is a party or by which
any of them or any of its properties or assets may be bound or (iv) violate or
infringe any Law applicable to the Company or Seller or any of its Subsidiaries
or any of their respective properties or assets; except, in the case of (iii) or
(iv), for breaches, violations, infringements, defaults, Liens or other rights
that would not reasonably be expected to materially impair the ability of Seller
to consummate the transactions contemplated by, or perform its material
obligations under, this Agreement or the other Transaction Documents.

 

- 11 -



--------------------------------------------------------------------------------

3.4 Title and Ownership.

(a) Seller owns and has valid title to the Share, free and clear of any and all
Liens. Other than this Agreement, Seller is not a party to any option, warrant,
purchase right or other contract or commitment obligating it to sell, transfer,
pledge or otherwise dispose of the Share or to any voting trust, proxy or other
agreement or understanding with respect to the voting of the Share. The Share
constitutes all of the issued and outstanding equity interests of the Company.

(b) Except as set forth in Section 3.4(b)(i) of the Seller Disclosure Letter,
Seller, or one or more Subsidiaries of Seller (other than the Company), own all
right, title, and interest in and to the Patents listed on Section 3.4(b)(ii) of
the Seller Disclosure Letter (the “Transferred Patents”), specifying as to each
such item, as applicable, the name of the owner, jurisdiction of application
and/or registration, application and/or registration number and date of
application or registration.

(c) Except as set forth in Section 3.4(c)(i) of the Seller Disclosure Letter,
the Company owns all right, title, and interest in and to the Patents listed on
Section 3.4(c)(ii) of the Seller Disclosure Letter (the “Company Patents”),
specifying as to each such item, as applicable, the name of the owner,
jurisdiction of application and/or registration, application and/or registration
number and date of application or registration.

3.5 Capitalization of the Company. The Company’s authorized capital stock
consists solely of the Share, which is composed of one authorized share of
common stock, par value $0.01 per share, one share of which is presently issued
and outstanding. The Company does not have (a) any shares of common stock
reserved for issuance or (b) any outstanding or authorized option or warrant
relating to its capital stock or any outstanding securities or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire from it, any shares of its capital stock. There are no
(i) outstanding obligations of the Company or Seller to purchase, repurchase,
redeem or otherwise acquire any capital stock of the Company or (ii) voting
trusts, proxies or other agreements among the Company’s stockholders, or other
Contracts with respect to the voting or transfer of the Company’s capital stock
or (iii) outstanding obligations of the Company or Seller to make any payment
based on the value of any equity interest in the Company. All of the issued and
outstanding shares of capital stock of the Company have been duly authorized,
validly issued, are fully paid and are non-assessable and were not issued in
violation of any preemptive rights. The Company has no obligations to provide
financing or extend credit to or make any investment in any Person.

3.6 Encumbrances and Liens; Standards-Setting Organizations.

(a) [****] there are no Liens or Encumbrances on any of the Transferred Patents.
[****] there are no Liens or Encumbrances on any of the Company Patents.

(b) [****] Seller nor any of their respective Subsidiaries is, or has ever been,
a member of or a contributor to or made any written commitments or agreements
regarding any patent pool, industry standards body, standards-setting
organization, or other

 

- 12 -



--------------------------------------------------------------------------------

similar organization, in each case that requires or obligates Seller, the
Company or such Subsidiary thereof, as applicable, to grant or offer to any
other Person any license or right to a Transferred Patent or Company Patent.

(c) Except as set forth in Section 3.6(c) of the Seller Disclosure Letter, to
the knowledge of Seller, neither the Company, Seller nor any of their respective
Subsidiaries has determined, or received notice of any claim by any party, that
any of the Transferred Patents or Company Patents are essential to a standard or
otherwise need to be disclosed or licensed pursuant to the bylaws, membership
agreement, intellectual rights policy or other governing rules of any industry
standards body, standard setting organization, or other similar organization
applicable to Seller (which are listed on Section 3.6(b) of the Seller
Disclosure Letter), the Company or any of their respective Subsidiaries.

3.7 Taxes.

(a) (i) All material Tax Returns required to be filed by or with respect to the
Company have been timely filed (giving effect to extensions validly obtained),
all such Tax Returns were correct and complete, and all material Taxes shown to
be due on such Tax Returns have been paid, in each case, except with respect to
matters contested in good faith or for which adequate reserves, in accordance
with GAAP, are reflected in the Company’s unaudited consolidated financial
statements as of December 31, 2011 (including balance sheet and income
statement), copies of which have been provided to Purchaser; (ii) there is no
material action, suit, proceeding, investigation, audit or claim pending or
threatened in writing with respect to any Taxes of the Company and there is no
currently effective extension or waiver of the statute of limitations applicable
to any material Taxes of the Company; (iii) there are no material Liens for
Taxes upon any Company Patents or upon any Transferred Assets, in each case,
other than Permitted Liens; (iv) the Company has complied in all material
respects with all applicable Laws relating to the payment and withholding of
Taxes; (v) the Company has not participated in any “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4(b)(2); and (vi) within the
past two (2) years, the Company has not been a “distributing corporation” or a
“controlled corporation” in a distribution intended to qualify under
Section 355(a) of the Code.

(b) It is agreed and understood that the sole representations and warranties in
this Agreement in respect of Tax matters are those set forth in Section 3.7(a).

3.8 Undisclosed Liabilities. As of the Closing, neither the Company nor any
Transferred Patent will have or be subject to any Liabilities, except:

(a) Liabilities disclosed in Section 3.8(a) of the Seller Disclosure Letter;

(b) Actions brought against the Company Patents or Transferred Patents and all
Liabilities related thereto, and all maintenance fees and prosecution costs
related to the Company Patents and Transferred Patents; and

(c) all Liabilities in connection with Encumbrances on the Company Patents and
Transferred Patents as disclosed in Section 3.6(a)(i) or Section 3.6(a)(ii) of
the Seller Disclosure Letter and in connection with any obligations imposed by a
standards-setting organization listed in Section 3.6(b) of the Seller Disclosure
Letter.

 

- 13 -



--------------------------------------------------------------------------------

3.9 Broker’s Fees. Except for Evercore Partners Inc. and Goldman, Sachs & Co.
(whose fees shall be satisfied in their entirety by Seller), no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of
Seller.

3.10 No Other Representations or Warranties. Except for the representations and
warranties expressly set forth in this Article III, neither Seller nor any of
its agents, Affiliates, officers, directors, employees or representatives nor
any other Person makes or shall be deemed to make any representation or warranty
to Purchaser, express or implied, at law or in equity, on behalf of Seller or
any Affiliate of Seller, and Seller and each of its respective Affiliates by
this Agreement disclaim any such representation or warranty, whether by Seller
or any of its agents, Affiliates, officers, directors, employees or
representatives or any other Person, notwithstanding the delivery or disclosure
to Purchaser, or any of its officers, directors, employees, agents or
representatives or any other Person of any documentation or other information by
Seller or any of its agents, Affiliates, officers, directors, employees or
representatives or any other Person with respect to any one or more of the
foregoing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF PURCHASER

Purchaser represents and warrants to Seller as follows in this Article IV, as of
the Effective Date and as of the Closing Date:

4.1 Organization and Qualification. Purchaser is duly organized, validly
existing and in good standing under the Laws of Washington, and has all material
requisite corporate or other organizational power and authority to own, lease
and operate its properties and assets and to carry on its business as presently
conducted and is duly qualified in all material respects to do business and is
in good standing as a foreign corporation or other entity in each jurisdiction
where the ownership, leasing or operation of its properties or assets or conduct
of its business requires such qualification.

4.2 Authority Relative to this Agreement. Purchaser has all requisite corporate
or other organizational power and authority, and has taken all action necessary,
to execute, deliver and perform this Agreement and to consummate the
transactions contemplated by this Agreement and the other Transaction Documents
in accordance with the terms of this Agreement and the other Transaction
Documents. This Agreement has been duly and validly executed and delivered by
Purchaser and, assuming the due authorization, execution and delivery of this
Agreement by the other Party, constitutes a valid, legal and binding agreement
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to the Bankruptcy and Equity Exception.

 

- 14 -



--------------------------------------------------------------------------------

4.3 Consents and Approvals; No Violations. No filing with or notice to, and no
permit, authorization, registration, consent or approval of, any Governmental
Entity is required on the part of Purchaser for the execution, delivery and
performance by Purchaser of this Agreement or the consummation by Purchaser of
the transactions contemplated by this Agreement, except compliance with the
applicable requirements of any Regulatory Law. Assuming compliance with the
applicable requirements of the previous sentence, neither the execution,
delivery and performance of this Agreement by Purchaser nor the consummation by
Purchaser of the transactions contemplated by this Agreement will (a) conflict
with or violate any provision of the respective articles of incorporation or
by-laws (or similar governing documents) of Purchaser, (b) result in a breach,
violation or infringement of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to the creation of any Lien or any
right of termination, amendment, cancellation or acceleration) under, any of the
terms, conditions or provisions of any Contract to which Purchaser is a party or
by which it or any of its properties or assets may be bound or (c) violate or
infringe any Law applicable to Purchaser or any of its properties or assets;
except, in the case of (b) or (c), for breaches, violations, infringements,
defaults, Liens or other rights that would not reasonably be expected to
materially impair the ability of Purchaser to consummate the transactions
contemplated by, or perform its material obligations under, this Agreement or
the other Transaction Documents.

4.4 Funding. Purchaser has immediately available funds, or access to immediately
available funds, necessary to consummate the transactions contemplated by this
Agreement and for the satisfaction of all of Purchaser’s obligations under this
Agreement, including for the payment of the Purchase Price to Seller on the
Closing Date.

4.5 Broker’s Fees. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Purchaser.

4.6 Purchaser’s Acknowledgments; Exclusivity of Representations and Warranties.

(a) Purchaser is experienced and sophisticated with respect to transactions of
the type contemplated by this Agreement and the other Transaction Documents. In
consultation with experienced counsel and advisors of its choice, Purchaser has
conducted its own independent review and analysis of the Share (including the
Company Patents), the Transferred Assets (including the Transferred Patents),
and the rights and obligations it is acquiring and assuming under this Agreement
and the other Transaction Documents. Purchaser acknowledges that it and its
representatives have been permitted such access to the books and records,
contracts and other properties related to the Share (including the Company
Patents) and the Transferred Assets (including the Transferred Patents) as it
required to complete its review, and that it and its representatives have been
provided with an opportunity to meet with the officers and other employees of
Seller to discuss the conduct of business related to the Share (including the
Company Patents) and the Transferred Assets (including the Transferred Patents).
Purchaser is acquiring the Share for investment and not with a view toward or
for sale in connection with any distribution thereof, or with any present
intention of distributing or selling the Share.

 

- 15 -



--------------------------------------------------------------------------------

Purchaser acknowledges that the Share has not been registered under the
Securities Act or any state securities Laws and agrees that the Share may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without registration under the Securities Act, except pursuant to an
exemption from such registration available under the Securities Act, and without
compliance with foreign securities Laws, in each case, to the extent applicable.

(b) Purchaser acknowledges and agrees that:

(i) except for the representations and warranties expressly set forth in Article
III, Purchaser has not relied on any representation or warranty from Seller, the
Company or any Seller Affiliate, or any of their partners, employees, officers,
directors, agents, advisors or other Representatives in determining whether to
enter into this Agreement or any of the other Transaction Documents;

(ii) except for the representations and warranties expressly set forth in
Article III, Seller has not, nor has any employee, officer, director,
accountant, financial, legal or other representative of Seller or the Company,
or any Affiliate of any such Person, made any representation or warranty,
express or implied, as to the Share or the Transferred Assets (including any
implied representation or warranty as to the condition, merchantability,
suitability or fitness for a particular purpose of any of the Transferred Assets
including under the International Convention on Contracts for the Sale of Goods
(Geneva Convention) and any other applicable sale of goods Laws), or as to the
accuracy or completeness of any information regarding any of the foregoing that
Seller, or any other Person, furnished or made available to Purchaser and its
representatives (including any projections, estimates, budgets, offering
memoranda, management presentations or due diligence materials);

(iii) none of Seller, the Company or any other Person shall have or be subject
to any liability to Purchaser or any other Person resulting from the
distribution to Purchaser, or Purchaser’s use, of the information referred to in
Section 4.6(b)(i) or 4.6(b)(ii); and

(iv) except for the representations and warranties expressly set forth in
Article III, Purchaser takes the Transferred Assets and the Company Patents on
an “as is” and “where is” basis, without representation or warranty of any kind
from Seller or any of its Affiliates, and without recourse to Seller or any of
its Affiliates.

(c) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR TITLE
OF ASSETS, OR RELATING TO NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY,
OR REGARDING THE SCOPE, VALIDITY OR ENFORCEABILITY OF ANY TRANSFERRED ASSETS OR
COMPANY PATENTS.

 

- 16 -



--------------------------------------------------------------------------------

4.7 Knowledge Regarding Representations; Satisfaction of Conditions. As of the
date of this Agreement, Purchaser is not aware of any inaccuracy or misstatement
in, or breach of, any representation or warranty of Seller contained in this
Agreement. Purchaser is not, as of the date of this Agreement, aware of any
reason why the conditions set forth in Article VI would not be satisfied or
capable of being satisfied on the Closing Date.

ARTICLE V

COVENANTS

5.1 Access to Books and Records; Confidentiality.

(a) Purchaser agrees to hold all of the Corporate Records of the Company
existing on the Closing Date and not to destroy or dispose of any thereof for a
period of five (5) years from the Closing Date or such longer time as may be
required by Law.

(b) The Confidentiality Agreement remains in full force and effect in accordance
with its terms and all Evaluation Material disclosed, whether before or after
the Effective Date through the Closing, pursuant to this Agreement or in
connection with the transactions contemplated by, or the discussions and
negotiations preceding, this Agreement to Purchaser (or its accountants, agents,
representatives and Affiliates) shall be kept confidential by such Persons in
accordance with Confidentiality Agreement; provided, that (1) nothing contained
therein shall limit Purchaser’s right to (x) provide Evaluation Material to any
potential assignee of Purchaser under Section 9.6 (and such Person’s
accountants, agents, representatives and Affiliates) who enters into a customary
confidentiality agreement with Seller to maintain the confidentiality of such
Evaluation Material, (y) identify by number any Company Patent or Transferred
Patent to any Third Party or describe any Encumbrances or commitment to a
standards-setting organization with respect to such Patents to any Third Party
that has entered into a customary confidentiality agreement with Purchaser;
provided Purchaser shall be responsible for any breach of such Third Party’s
confidentiality obligations thereunder; or (z) contact, communicate with or
enter into any arrangements or agreements with any such Person and (2) the
Confidentiality Agreement shall automatically terminate upon Closing. Subject to
Section 5.6, Seller shall not (and shall cause its Affiliates not to) now or
hereafter use (other than in accordance with the Intellectual Property Matters
Agreement) or disclose any information concerning the Company Patents or the
Transferred Assets or contained in the Patent Related Documentation that, as of
the Effective Date, is not generally known or available outside Seller, the
Company and their respective Affiliates, to any third party except in either
case: (i) with the prior written consent of Purchaser; (ii) to any governmental
body having jurisdiction to require disclosure or to any arbitral body, to the
extent required by same; (iii) as otherwise may be required by Law or legal
process, including to legal and financial advisors in their capacity of advising
a Party in such matters; or (iv) during the course of litigation, so long as the
disclosure of such terms and conditions are restricted in the same

 

- 17 -



--------------------------------------------------------------------------------

manner as is the confidential information of other litigating parties; or
(v) while obtaining legal advice from legal counsel as needed in the normal
course of business; provided that, in (ii) through (v) above, (A) Seller shall
use all legitimate and legal means available to minimize the disclosure to Third
Parties, including seeking a confidential treatment request or protective order
whenever appropriate or available; and (B) except for permitted disclosures to
legal and financial advisors and accountants, Seller provides Purchaser with at
least ten (10) business days’ prior written notice of such disclosure or, if not
reasonable, as much advance notice as reasonably possible under the
circumstances.

(c) The Parties agree that certain portions of this Agreement may contain
competitively sensitive information, the public disclosure of which would be
competitively harmful. The Parties agree that each Party shall notify the other
Party prior to filing this Agreement as an exhibit to any registration statement
or periodic report filed with the United States Securities and Exchange
Commission or any counterpart under any foreign jurisdiction (a “Securities
Regulator”) and cooperate with the non-filing Party in jointly identifying
provisions for which the filing Party would redact and/or make a request for
confidential treatment in connection with any such filing. The redaction and/or
request for confidential treatment shall be made in a manner consistent with
applicable Securities Regulator’s regulations and guidance. The request shall
seek the longest confidentiality term possible. Any confidentiality request
shall be submitted to and subject to the non-filing Party’s reasonable approval
in advance of filing.

(d) Between the Effective Date and the Closing, Seller shall, and shall cause
its Affiliates to, make available to Purchaser and its Representatives from time
to time upon reasonable written request and in accordance with a reasonable
process established by Seller (i) the Patent Related Documentation and other
data, records and files related to the Share, the Company Patents or the
Transferred Assets and (ii) Representatives of Seller with knowledge concerning
such matters as Purchaser may reasonably request, in each case in order to
permit Purchaser to complete due diligence with respect to the Sale and the
transactions contemplated by the Transaction Documents.

5.2 Required Actions.

(a) Both of the Parties hereto shall use their reasonable best efforts to take,
or cause to be taken, all actions, and do, or cause to be done, all things
necessary, proper or advisable under this Agreement and applicable Law to
consummate the transactions contemplated by this Agreement as soon as
practicable after the Effective Date, including (i) preparing as promptly as
practicable all necessary applications, notices, petitions, filings, ruling
requests, and other documents and obtaining as promptly as practicable all
consents, approvals and authorizations that are required to be obtained under
any federal, state, local or foreign Law or regulation, as appropriate, and all
other consents, waivers, licenses, orders, registrations, approvals, permits,
rulings, authorizations and clearances necessary or advisable to be obtained
from any Third Party and/or any Governmental Entity in order to consummate the
transactions contemplated by this Agreement (collectively, the “Required
Approvals”) and (ii) taking all reasonable steps as may be necessary to obtain
all such necessary consents and the Required Approvals. In furtherance and not
in limitation of the foregoing, each of the Parties agrees to (A) prepare,

 

- 18 -



--------------------------------------------------------------------------------

as promptly as practicable, and to make an appropriate filing of a Notification
and Report Form pursuant to the HSR Act with respect to the transactions
contemplated hereby within fifteen (15) Business Days and (B) prepare to supply
as promptly as practicable any additional information or documentation that may
be requested pursuant to such Laws or by such Governmental Entities, and to
supply such additional information and documentation and to use reasonable best
efforts to cause the expiration or termination of the applicable waiting periods
under the HSR Act and the receipt of Required Approvals, or expiration of
waiting periods, under such other Laws or from such authorities as soon as
practicable.

(b) The Parties shall each cooperate and consult with each other in connection
with the actions referenced in Section 5.2(a) to obtain all Required Approvals.
In particular, the Parties shall (i) consult with each other prior to taking any
substantive position in connection with any filing or submission and in
connection with any investigation or other inquiry, including any proceeding
initiated by a private party, and (ii) permit each other to review and discuss
in advance, and consider in good faith the view of the other in connection with,
any proposed written communication between either Party and any Governmental
Entity. In addition, each Party shall (x) promptly inform the other Party of
(and, if written, supply to the other Party) any communication received by such
Party from, or given by such Party to, the United States Department of Justice
(the “DOJ”), the United States Federal Trade Commission (the “FTC”) or any other
Governmental Entity and of any communication received or given in connection
with any proceeding by a private party, in each case to the extent not
prohibited by Law and regarding any of the transactions contemplated hereby, and
(y) consult with the other Party in advance, to the extent practicable and not
prohibited by Law, of any meeting or conference with the DOJ, the FTC or any
other Governmental Entity or, in connection with any proceeding by a private
party, with any other Person, and to the extent not prohibited by the DOJ, the
FTC or such other applicable Governmental Entity or other Person, give the other
Party the opportunity to attend and participate in such meetings and
conferences. In furtherance and not in limitation of the foregoing, Seller
agrees that notwithstanding anything to the contrary in this Agreement,
Purchaser shall control and take the lead in all meetings and communications
with any Governmental Entity in connection with any Required Approvals, such
that the requisite approvals are obtained prior to the Outside Date or the
Extended Outside Date, if applicable, in accordance with the terms and
conditions of this Agreement.

(c) Each Party shall not, and shall cause each of their respective Affiliates
not to, take any action which is intended to or which would reasonably be
expected to adversely affect the ability of any of the Parties hereto from
obtaining (or cause delay in obtaining) any Required Approvals, from performing
its covenants and agreements under this Agreement, or from consummating the
transactions contemplated by this Agreement.

5.3 Further Assurances.

(a) Without limiting the foregoing, on and after the Closing Date, each Party
shall cooperate with the other Party, without any further consideration, to
cause to be executed and delivered, all instruments, including instruments of
conveyance, novations, assignment and transfer, and to make all filings with,
and to obtain all consents, under any

 

- 19 -



--------------------------------------------------------------------------------

permit, license, agreement, indenture or other instrument or regulation, and to
take all such other actions as each of the Parties may reasonably request to
take by the other Party from time to time, consistent with the terms of this
Agreement, in order to effectuate the provisions and purposes of this Agreement
and the other Transaction Documents; provided, that, notwithstanding anything to
the contrary in this Agreement, recordation or registration of the Short-Form
Assignment or any other document evidencing the assignment of the Transferred
Patents from Seller to Purchaser (or its applicable designee(s)) and prosecution
and maintenance activities shall be Purchaser’s (or its applicable
designee(s)’s) responsibility and at its sole cost and expense.

(b) On the Closing Date, Seller shall notify Purchaser (or its applicable
designee) in writing separate from any other disclosures made hereunder of any
relevant due dates related to prosecution, filing, defense, enforcement or
maintenance of the Company Patents and the Transferred Patents that will occur
within sixty (60) days after the Closing Date. Seller shall continue to
prosecute the Transferred Patents and Company Patents consistent with past
practice on behalf of Purchaser through the Closing, including, if applicable,
by filing continuations of any applicable Transferred Patents or Company
Patents, and shall pay any maintenance fees, annuities, and the like due or
payable on the Company Patents and the Transferred Patents through the
Closing. Seller hereby gives Purchaser power-of-attorney after the Closing, to
execute documents in the name of Seller in order to effectuate the recordation
of the transfers of any portion of the Transferred Patents in any governmental
filing office in the world.

(c) Seller covenants and agrees that after the Closing Date, it shall, upon
reasonable request, execute and deliver to Purchaser (or its applicable
designee(s)) any other documents and materials, and take any reasonable further
actions (including taking reasonable action to obtain the cooperation of the
named inventors), that are reasonably necessary for Purchaser (or its applicable
designee(s)) to perfect its title in the Transferred Patents. Without limitation
to the foregoing, to the extent that the Transferred Patents include non-U.S.
patents and patent applications, Seller shall deliver to Purchaser’s (or its
applicable designee(s)’s) representatives executed documents in a form as may be
required in the non-U.S. jurisdiction in order to perfect the assignment to
Purchaser (or its applicable designee(s)) of the non-U.S. patents and patent
applications. In addition, upon written request of Purchaser (or its applicable
designee(s)) and at reasonable and sole out-of-pocket cost and expense to
Purchaser (or its applicable designee(s)), Seller shall take such actions which
Seller deems reasonable to provide reasonable access to employee inventors of
Seller or its Affiliates and relevant documents to assist Purchaser (or its
applicable designee(s)) in the prosecution, maintenance, defense or enforcement
of the Company Patents and the Transferred Patents. In addition, upon written
request of Purchaser (or its applicable designee(s)), Seller shall take such
actions which Seller deems reasonable to cooperate with Purchaser (or its
applicable designee(s)) to resolve enforceability issues related to the Company
Patents and Transferred Patents, including ownership issues with respect
terminal disclaimers.

5.4 Conduct of Business. From the date of this Agreement through the earlier of
the Closing or the termination of this Agreement in accordance with its terms,
except as otherwise contemplated by this Agreement, required by Law or disclosed
in Section 5.4 of the

 

- 20 -



--------------------------------------------------------------------------------

Seller Disclosure Letter, without Purchaser’s consent (which shall not be
unreasonably withheld, conditioned or delayed; provided that Purchaser shall not
be required to consent to any action involving a Third Party that is party to an
Action involving Purchaser or its Affiliates), Seller shall not, and shall cause
the Company and each of their respective Affiliates not to:

(a) incur any Lien on the Share, any Company Patent or any Transferred Asset,
other than (i) Liens that will be discharged at or prior to Closing and
(ii) Permitted Liens;

(b) grant or permit any Encumbrance under or with respect to any Company Patents
or Transferred Assets, except (i) under any Outbound License Agreement or
(ii) those license grants which may occur solely by virtue of Seller’s and/or
its Affiliates’ participation or membership prior to the Effective Date in
any standards-setting organization set forth in Schedule 3.6(b) of the Seller
Disclosure Letter;

(c) waive, release, assign, settle or compromise any material Action relating to
the Company Patents or Transferred Assets to the extent that such waiver,
release, assignment, settlement or compromise imposes any obligation, whether
contingent or realized, that will bind Purchaser after the Closing Date or
grants or permits any material Encumbrance under or with respect to the Company
Patents or Transferred Assets;

(d) intentionally fail to make any filing, pay any fee, or take any other action
necessary to maintain the ownership, validity and enforceability of any Company
Patents or Transferred Patents, including using reasonable best efforts to
preserve any and all claims under any Company Patent or Transferred Patent
subject to reexamination (if any); provided, that if the Company or Seller, as
applicable, unintentionally fails to make any filing, pay any fee, or to take
any other action necessary to maintain the ownership, validity and
enforceability of any Company Patents or Transferred Patents, or fails to
exercise such reasonable best efforts, as applicable, shall, upon becoming aware
of any such failure, make all reasonable efforts to correct any adverse effects
of such failure;

(e) assume or incur any Liabilities on the Transferred Patents, Company Patents
or the Share other than (i) the Liabilities specified in Section 3.8(b) and
(c) and (ii) those Liabilities that will be discharged at or prior to Closing;

(f) initiate any Action under or with respect to any of the Company Patents or
Transferred Patents; or

(g) enter into a binding, written agreement or commitment to take any of the
foregoing actions.

5.5 No Solicitation by Seller. Seller shall, and shall cause its Subsidiaries
and use reasonable best efforts to cause its and its Subsidiaries’ respective
directors, officers, employees, investment bankers, financial advisors,
attorneys, accountants, agents and other representatives (collectively,
“Representatives”) to, immediately cease and cause to be terminated any
discussions or negotiations with any Person with respect to a Competing Proposal
and shall terminate the access of any Person to any non-public information of
Seller or the Company with respect to the Share and the Transferred Assets
(including access to any virtual

 

- 21 -



--------------------------------------------------------------------------------

data room containing such information). Seller shall not, and shall cause its
Subsidiaries and use reasonable best efforts to cause its Representatives not
to, directly or indirectly (i) solicit, initiate, knowingly facilitate,
knowingly encourage (including by way of furnishing or permitting access to
information) or knowingly induce or take any other action designed to lead to
any inquiries or proposals that constitute, or would reasonably be expected to
lead to, the submission of a Competing Proposal, (ii) participate in any
discussions or negotiations concerning a Competing Proposal or (iii) enter into
any confidentiality agreement, merger agreement, letter of intent, agreement in
principle, share purchase agreement, asset purchase agreement or share exchange
agreement, option agreement or other similar agreement relating to a Competing
Proposal.

5.6 Public Announcements. Except as otherwise required by Law or by any
applicable listing agreement with a national securities exchange or Nasdaq, no
Party shall issue any press release or make other public statements with respect
to the transactions contemplated by this Agreement or any other Transaction
Document or identifying the other Party by name without the prior written
consent of the other Party; provided, that each party and their respective
Affiliates may make statements that are not inconsistent with previous press
releases or public statements made by a Party in compliance with this
Section 5.6.

5.7 Restructuring Transactions.

(a) Except as set forth in Section 5.7(a) of the Seller Disclosure Letter, prior
to the Closing, Seller shall cause the Company to convey to Seller or a
Subsidiary of Seller (other than the Company) all assets of the Company
(including all royalty payments under the Agreement set forth in Section 5.7(a)
of the Seller Disclosure Letter) other than the Company Patents on an “as-is”
and “where-is” basis, and Seller shall cause the Company to assign all
Liabilities of the Company to Seller or a Subsidiary of Seller (other than the
Company), and Seller shall assume, perform and fulfill when due, and to the
extent applicable, comply with, or shall cause the applicable Subsidiary of
Seller (other than the Company) to assume, perform and fulfill when due, and to
the extent applicable, comply with, any and all of such Liabilities. Seller
shall, and shall cause its Subsidiaries to, waive, release and discharge the
Company of any and all Liabilities with respect to the conveyance, assignment
and assumption described in the foregoing sentence. From and after the Closing
Date, Seller shall indemnify and defend and hold the Company, its Affiliates and
their respective directors, officers, partners, employees, advisors,
representatives and agents (collectively, the “Company Indemnified Parties”)
harmless from and against any and all Losses incurred by any Company Indemnified
Party (whether or not involving a third party claim) arising out of or resulting
from the conveyance, assignment and assumption described in the foregoing
sentence.

(b) In the event that, at any time from and after the Closing, either Party (or
any Subsidiaries of such Party) discovers that it or any of its Affiliates is
the owner of, receives or otherwise comes to possess any asset or is liable for
any Liability that is attributable to the other Party (or any Subsidiaries of
such Party) pursuant to this Agreement or any other Transaction Document (except
in the case of any acquisition of assets or assumption of Liabilities from the
other Party for value subsequent to the Closing), such Party shall promptly
convey, or cause to be conveyed, such asset or Liability to the Person so
entitled thereto or responsible therefor (and the relevant Party shall cause
such entitled Person to accept such asset or assume such Liability).

 

- 22 -



--------------------------------------------------------------------------------

5.8 Use of Trademarks. Nothing in this Agreement grants to Purchaser the right
to use the name “AOL”, “Netscape” or any Trademarks owned by the Company, Seller
or any of their Affiliates or any other mark employing the word “AOL”,
“Netscape” or any confusingly similar Trademarks to any of the foregoing.

5.9 Resignation of Directors and Officers. Seller shall cause each of the
directors and officers of the Company to resign or be removed as a director or
officer of the Company, as applicable, effective immediately prior to the
Closing.

5.10 Tax Matters.

(a) Tax Indemnification.

(i) Seller shall indemnify, defend and hold harmless Purchaser and its
Affiliates from and against any and all (A) Excluded Taxes, (B) Taxes resulting
from any breach by Seller or any of its Affiliates of any covenant in this
Agreement, (C) Transfer Taxes for which Seller is responsible pursuant to
Section 5.10(i) and (D) costs and expenses attributable to any item in clauses
(A) through (C).

(ii) Purchaser shall indemnify, defend and hold harmless Seller and its
Affiliates from and against any and all (A) Taxes imposed on or with respect to
the Company for any Post-Closing Tax Period, (B) Taxes resulting from any breach
by Purchaser or any of its Affiliates of any covenant in this Agreement,
(C) Transfer Taxes for which Purchaser is responsible pursuant to
Section 5.10(i) and (D) costs and expenses attributable to any item in clauses
(A) through (C).

(iii) For purposes of this Agreement, in the case of any Straddle Period of the
Company, (A) the amount of any real, personal and intangible property Taxes or
similar ad valorem Taxes (“Property Taxes”) that relates to the Pre-Closing Tax
Period shall be deemed to be the amount of such Tax for the entire Straddle
Period multiplied by a fraction the numerator of which is the number of days in
the portion of the Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period, and
(B) the amount of any Taxes (other than Property Taxes) that relates to the
Pre-Closing Tax Period shall be determined as if the relevant taxable period
ended as of the end of the day on the Closing Date. For the avoidance of doubt,
the Parties agree that neither Party shall make a ratable allocation election
under Treasury Regulation Section 1.1502-76(b)(2) or any analogous provision of
state, local or foreign Law. In accordance with Treasury Regulation
Section 1.1502-76 and any analogous provision of state, local or foreign Law,
any Tax imposed solely with respect to an extraordinary transaction that
Purchaser or any of its Affiliates (including, after the Closing, the Company)
causes to occur on the Closing Date after the Closing shall be allocated to the
taxable period beginning after the Closing Date.

 

- 23 -



--------------------------------------------------------------------------------

(b) Preparation and Filing of Tax Returns.

(i) Seller shall prepare or cause to be prepared and timely file or cause to be
timely filed all Tax Returns of the Company for any Pre-Closing Tax Period
(other than Tax Returns for any Straddle Period of the Company). With respect to
any Tax Returns described in this Section 5.10(b)(i) required to be filed by the
Company after the Closing Date, Seller shall provide a final copy of such Tax
Return to Purchaser no less than ten (10) calendar days prior to the due date
for filing such Tax Return (taking into account any applicable extensions), and
Purchaser shall thereafter cause the Company to execute and timely file such Tax
Returns and, subject to Section 5.10(a)(i), shall timely remit any Taxes payable
with respect to such Tax Return. For the avoidance of doubt, the preceding
sentence shall not apply with respect to any Tax Returns that are required to be
filed by or on behalf of any affiliated, consolidated, combined or unitary group
for Tax purposes that includes the Company, on the one hand, and Seller or any
Affiliate of Seller (other than the Company), on the other hand.

(ii) Purchaser shall prepare or cause to be prepared and timely file or cause to
be timely filed all Tax Returns of the Company for any Straddle Period of the
Company. Purchaser shall (A) prepare all Tax Returns described in this
Section 5.10(b)(ii) in a manner consistent with the past practices of the
Company, (B) provide all such Tax Returns to Seller for review and comment at
least thirty (30) days prior to the due date for filing such Tax Returns
(including any applicable extensions), (C) not unreasonably refuse to reflect
any comments of Seller with respect to such Tax Returns and (D) not file such
Tax Returns without the prior written consent of Seller, which consent shall not
unreasonably be withheld or delayed. Subject to Section 5.10(a)(i), Purchaser
shall timely remit any Taxes payable with respect to such Tax Return.

(iii) Purchaser shall not amend or cause the Company to amend any Tax Return of
the Company for any Pre-Closing Tax Period or Straddle Period without the prior
written consent of Seller.

(iv) Indemnification payments due under this Section 5.10 shall be made within
ten (10) days following written notice by the indemnified Party that payment of
such amounts to the appropriate Taxing Authority or other applicable third party
is or was due by the indemnified Party; provided, that the indemnifying Party
shall not be required to make any payment earlier than five (5) days before it
is due to the appropriate Taxing Authority or applicable third party.

(c) Tax Proceedings.

(i) Purchaser and Seller shall promptly notify the other in writing upon the
receipt of notice from any Taxing Authority of any pending or threatened audit
or administrative or judicial proceeding related to Taxes of the Company for
which indemnification may be claimed pursuant to this Agreement; provided, that
the failure to provide such notice shall not release the indemnifying Party from
any of its indemnification obligations under this Section 5.10, except to the
extent the indemnifying Party is actually prejudiced by such failure.

 

- 24 -



--------------------------------------------------------------------------------

(ii) Seller shall have the sole right to control any audit or administrative or
judicial proceeding with respect to Taxes of the Company (a “Tax Proceeding”)
for any taxable period that ends, with respect to the Company, on or prior to
the Closing Date (including any Tax Proceeding with respect to any affiliated,
consolidated, combined or unitary group for Tax purposes that includes the
Company, on the one hand, and Seller or any Affiliate of Seller (other than the
Company), on the other hand); provided, however, that Seller shall keep
Purchaser reasonably informed with respect to any such Tax Proceeding that
relates solely to the Company.

(iii) Purchaser shall have the right to control any Tax Proceeding for any
Straddle Period of the Company; provided, that with respect to any such Tax
Proceeding, (A) Purchaser shall keep Seller reasonably informed with respect to
such Tax Proceeding, (B) Purchaser shall consult with Seller before taking any
significant action in connection with such Tax Proceeding and (C) Purchaser
shall not settle or compromise any such Tax Proceeding without the prior written
consent of Seller, which consent shall not unreasonably be withheld or delayed.

(d) Cooperation on Tax Matters. Seller and Purchaser shall, and shall cause
their respective Affiliates, officers, employees, agents and representatives to,
reasonably cooperate with respect to Tax matters, including: (A) cooperating in
the preparation of any Tax Returns required to be filed by or with respect to
the Company for any Pre-Closing Tax Period or Straddle Period, (B) cooperating
in the defense of any audit or other dispute with a Taxing Authority regarding
any Tax liability of the Company for any Pre-Closing Tax Period or Straddle
Period and (C) making available to the other and to any Taxing Authority, as
reasonably requested, all information, records and documents relating to any Tax
liability of the Company with respect to any Pre-Closing Tax Period or Straddle
Period.

(e) Tax Refunds. All refunds or credits of Excluded Taxes received (or realized
by way of a reduction of Taxes otherwise payable) by Purchaser or any of its
Affiliates (including, after the Closing, the Company) shall be for the account
of Seller and shall promptly be paid by Purchaser to Seller.

(f) Tax Benefits. Seller shall be entitled to any Tax Benefit attributable to
any Tax Item arising in respect of an Excluded Tax (or in respect of any other
obligation or liability that Seller is responsible for hereunder or otherwise),
and Purchaser agrees that neither Purchaser nor any of its Affiliates shall
claim any such Tax Item on any Tax Return for a Post-Closing Tax Period,
provided, however, that if any such Tax Item is not permitted by Law or
administrative practice to be claimed on a Tax Return for which Seller has
filing responsibility or a Tax Return for a Pre-Closing Tax Period and is
permitted by Law or administrative practice to be claimed on a Tax Return for a
Post-Closing Tax Period, then Purchaser shall claim such Tax Item and promptly
pay to Seller the amount of any Tax Benefit resulting from such Tax Item.

(g) Timing Differences. Purchaser agrees that if as the result of any audit
adjustment (or adjustment in any other Tax Proceeding) made with respect to any
Tax Item which relates to or affects any Excluded Tax, by any Taxing Authority
or as a result of

 

- 25 -



--------------------------------------------------------------------------------

any indemnification provided by Seller under this Agreement, Purchaser or any of
its Affiliates (including, after the Closing, the Company), realizes a Tax
Benefit, then Purchaser shall pay to Seller the amount of such Tax Benefit
within fifteen (15) days of filing the Tax Return in which such Tax Benefit is
realized.

(h) Tax Treatment of Indemnity Payments. The Parties agree to treat any
indemnity payment made under this Agreement as an adjustment to the Purchase
Price for all Tax purposes except to the extent otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code (or any
similar provision of state or local Law).

(i) Transfer Taxes. Any fees, duties, sales, use, transfer, stamp or similar
Taxes (“Transfer Taxes”) arising as a result of the transactions contemplated by
this Agreement shall be borne equally by Seller and Purchaser. Each of Seller
and Purchaser shall cooperate with respect to the preparation and filing of any
Tax Returns with respect to Transfer Taxes. Seller and Purchaser agree to take
all actions reasonably required to minimize the amount of Transfer Taxes, if
any, payable under this Section 5.10(i) (including, if requested by either
party, all actions necessary to effect the transfer of any Transferred Asset via
electronic delivery in the manner specified by such party).

(j) Allocation of Consideration. As soon as practicable after the Closing,
Purchaser shall deliver to Seller a statement (the “Purchase Price Allocation”),
allocating the Purchase Price between the Transferred Assets, on the one hand,
and the Share, on the other hand based upon the relative fair market values
thereof. If within thirty (30) days after the delivery of the Purchase Price
Allocation Seller notifies Purchaser in writing that Seller objects to the
allocation set forth in the Purchase Price Allocation, Purchaser and Seller
shall use reasonable best efforts to resolve such dispute within thirty
(30) days. In the event that Purchaser and Seller are unable to resolve such
dispute within thirty (30) days, Purchaser and Seller shall jointly retain an
independent accounting firm (the “Referee”) (which may in turn select an
appraiser if needed) to resolve the dispute. Upon resolution of the dispute, the
allocation reflected on the Purchase Price Allocation shall be adjusted to
reflect such resolution. Except to the extent otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code, neither
Purchaser nor Seller shall take, or shall permit its Affiliates to take, a
position for Tax purposes that is inconsistent with (i) the Purchase Price
Allocation, as adjusted if adjusted pursuant to any dispute resolution, and
(ii) the treatment of the transactions contemplated by this Agreement and the
Intellectual Property Matters Agreement as a purchase and sale of the Share and
the Transferred Assets. The costs, fees and expenses of the Referee shall be
borne equally by Purchaser and Seller.

(k) Coordination and Survival.

(i) (A) The indemnification provisions set forth in this Section 5.10 are the
exclusive remedy for obligations of the parties arising under this Agreement
relating to Tax matters, (B) the procedures relating to claims for
indemnification with respect to Taxes shall be governed exclusively by this
Section 5.10, and (C) the provisions of Article VIII (other than Sections
8.3(c), 8.5, 8.6 and 8.7) shall not apply to Tax matters.

 

- 26 -



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision to the contrary, the rights and
obligations provided in this Section 5.10 (and the representations and
warranties contained in Section 3.7(a)) shall survive until thirty (30) days
after the expiration of the applicable statute of limitations.

(l) Miscellaneous.

(i) To the extent relating to the Company, Seller shall terminate (or cause to
be terminated) on or before the Closing Date all Tax sharing agreements or
arrangements (other than this Agreement), if any, to which the Company, on the
one hand, and Seller or any Affiliate of Seller (other than the Company), on the
other hand, are parties to, and neither Seller nor any Affiliate of Seller, on
the one hand, or the Company, on the other hand, shall have any rights or
obligations thereunder after the Closing.

(ii) Purchaser shall not, and shall not permit any Affiliate (including, after
the Closing, the Company) to, [****].

5.11 Encumbrances. From and after the Closing, Seller shall not, and shall cause
each of its Affiliates not to, extend, renew or expand or permit the extension,
renewal or expansion of any Encumbrance listed on Section 3.6(a) of the Seller
Disclosure Letter under or with respect to any Company Patents or Transferred
Assets.

ARTICLE VI

CONDITIONS TO OBLIGATIONS TO CLOSE

6.1 Conditions to Obligation of Each Party to Close. The respective obligations
of each Party to consummate the Sale are subject to the satisfaction or waiver
at or prior to the Closing Date of the following conditions:

(a) HSR Act. Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have expired
or been terminated.

(b) No Injunctions. No injunction or other order issued by any court of
competent jurisdiction in the United States preventing the consummation of the
transactions contemplated by this Agreement shall be in effect.

(c) No Illegality. No statute, rule, regulation, order or decree of a United
States Governmental Entity (each, an “Order”) shall have been enacted, entered,
promulgated and remain in effect that permanently restrains, enjoins or
prohibits or makes illegal the consummation of the transactions contemplated by
this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

6.2 Condition to Purchaser’s Obligation to Close. Purchaser’s obligation to
consummate the Sale is subject to the satisfaction or waiver on or prior to the
Closing Date of the following conditions:

(a) The representations and warranties of Seller set forth in Article III
hereof, without giving effect to any materiality qualifications therein, shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date as if made on and as of the Closing (except to the
extent expressly made as of an earlier date, in which case as of such date),
except where such failures to be true and correct have not had, individually or
in the aggregate, a Seller Material Adverse Effect.

(b) Seller shall have delivered to Purchaser, at or prior to the Closing Date,
each of the certificates, instruments, agreements, documents and other items
required to be delivered by them pursuant to Section 2.4(b).

6.3 Condition to Seller’s Obligation to Close. The obligations of each of the
Company and Seller to consummate the Sale is subject to the satisfaction or
waiver on or prior to the Closing Date of the following conditions:

(a) The representations and warranties of Purchaser set forth in Article IV
hereof, without giving effect to any materiality qualifications therein, shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date as if made on and as of the Closing (except to the
extent expressly made as of an earlier date, in which case as of such date).

(b) Purchaser shall have delivered to Seller, at or prior to the Closing Date,
each of the certificates, instruments, agreements, documents and other items
required to be delivered by it pursuant to Section 2.4(b).

ARTICLE VII

TERMINATION

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by either Seller, on the one hand, or Purchaser, on the other hand, if:

(i) any Order permanently restrains, enjoins or prohibits or makes illegal the
consummation of the transactions contemplated by this Agreement, and such Order
becomes effective (and final and nonappealable); provided, however, that the
right to terminate this Agreement under this Section 7.1(b)(i) shall not be
available to any Party whose failure or whose Affiliate’s failure to perform any
covenant or obligation under this Agreement has been the cause of or resulted in
the failure of the transactions contemplated by this Agreement to occur on or
before such date; or

 

- 28 -



--------------------------------------------------------------------------------

(ii) the Closing shall not have occurred on or before six months after the
Effective Date (such date, the “Outside Date”); provided, that if all conditions
to Closing other than those in Section 6.1(a) shall have been satisfied as of
the Outside Date, the Outside Date may be extended by Seller or Purchaser to the
date one hundred eighty (180) calendar days following the Outside Date (the
“Extended Outside Date”) upon written notice to the other Party delivered prior
to the Outside Date; provided, further, that this termination right shall not be
available to a Party if its breach of this Agreement has been the cause of, or
resulted in, the failure to consummate the transactions contemplated by this
Agreement by the Outside Date or the Extended Outside Date, as applicable. If
Purchaser extends the Outside Date pursuant to this Section 7.1(b)(ii), the
Purchase Price shall be increased by $[****] per day for each day elapsed from
the initial Outside Date to and including the Closing Date;

(c) by Seller, if all of the conditions set forth in Sections 6.1 and 6.2 have
been satisfied or waived (other than those conditions which by their nature
cannot be satisfied until the Closing, but which conditions at the time of
termination shall be capable of being satisfied) and Purchaser fails to
consummate the Sale within two (2) Business Days following the date on which the
Closing should have occurred pursuant to Section 2.4; or

(d) by Purchaser, if all of the conditions set forth in Sections 6.1 and 6.3
have been satisfied or waived (other than those conditions which by their nature
cannot be satisfied until the Closing, but which conditions at the time of
termination shall be capable of being satisfied) and Seller fails to consummate
the Sale within two (2) Business Days following the date on which the Closing
should have occurred pursuant to Section 2.4.

7.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 7.1, written notice thereof shall be given to the other
Party, specifying the provision of this Agreement pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than the provisions of Sections 5.1(b), 7.3 and Article IX, all of which
shall survive termination of this Agreement), and there shall be no liability on
the part of Seller, the Company or Purchaser or their respective directors,
officers and Affiliates, except (a) Purchaser may have liability as provided in
Section 7.3, and (b) except as permitted in Section 7.3, nothing shall relieve
either Party hereto from any liability for any failure to consummate the
transactions contemplated by this Agreement when required pursuant to this
Agreement or either Party from liability for fraud or a willful breach of any
covenant or other agreement contained in this Agreement.

7.3 Fees. In the event this Agreement is terminated pursuant to Sections
7.1(b)(i), 7.1(b)(ii) or 7.1(c), then Purchaser shall pay to Seller, within two
(2) Business Days after the date of termination, a termination fee equal to
$211,200,000 (the “Termination Fee”), payable by wire transfer of same day
funds; provided, however, that in the event of a termination under 7.1(b)(i) or
7.1(b)(ii), Purchaser shall not be obligated to pay the Termination Fee under
this Section 7.3 if Seller’s failure to perform in any material respect any
material covenant or obligation under this Agreement has been the proximate
cause of or resulted in the failure of the Closing to occur on or before the
Outside Date or Extended Outside Date, as applicable.

 

- 29 -



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement to the contrary, but
subject to Section 9.9, Seller’s sole and exclusive remedy if it terminates this
Agreement pursuant to Sections 7.1(b)(i), 7.1(b)(ii) or 7.1(c), shall be receipt
of the Termination Fee in accordance with the terms hereof, and upon Seller’s
termination of this Agreement pursuant to Sections 7.1(b)(i), 7.1(b)(ii) or
7.1(c) and receipt of the Termination Fee, Seller shall be precluded from any
other remedy against Purchaser and its Affiliates at law or in equity or
otherwise.

ARTICLE VIII

SURVIVAL, INDEMNIFICATION AND GUARANTEES

8.1 Survival. Except as set forth in Section 5.10(k)(ii) and the last sentence
of this Section 8.1, the representations, warranties, covenants and agreements
of Purchaser and Seller contained in this Agreement shall survive the Closing
and continue in full force and effect until the first anniversary of the Closing
Date (at which time they shall terminate, and no claims for indemnification
pursuant to Section 8.2(a) or Section 8.2(b) shall be made thereafter);
provided, however, that notwithstanding the foregoing, the representations and
warranties of Seller contained in Sections 3.2 (Authority Relative to this
Agreement), [****], 3.5 (Capitalization of the Company) and 3.6(a) solely as it
applies to an Encumbrance on any Company Patent or Transferred Asset in favor of
any of the Person(s) set forth in Schedule 8.1(a) of the Seller Disclosure
Schedule or any of their respective Affiliates (each, a “First Defined
Licensee”) or the Person(s) set forth in Schedule 8.1(b) of the Seller
Disclosure Schedule or any of its Affiliates (a “Second Defined Licensee”) shall
survive the Closing and continue in full force and effect until the date that is
thirty (30) days after the expiration of the applicable statute of limitations.
All covenants or agreements of the Parties that are to be performed in whole or
in part after the Closing Date shall survive for the period provided in such
covenants or agreements, if any, or until fully performed.

8.2 Indemnification.

(a) Indemnification by Seller. From and after the Closing Date, Seller shall
indemnify and defend and hold Purchaser, its Affiliates and their respective
directors, officers, partners, employees, advisors, representatives and agents
(collectively, the “Purchaser Indemnified Parties”) harmless from and against
any and all Losses incurred by any Purchaser Indemnified Party (whether or not
involving a Third Party Claim) arising out of or resulting from (i) any failure
of any representation or warranty made by Seller in this Agreement (other than
those expressly given as of a specified date on or prior to the date of this
Agreement, which need only be true and accurate as of such date) to be true and
correct as of and as if made on the Closing Date and (ii) any breach of any
covenant of Seller contained in this Agreement.

(b) Indemnification by Purchaser. From and after the Closing Date, Purchaser
shall indemnify and defend and hold Seller, its Affiliates and their respective
directors, officers, partners, employees, advisors, representatives and agents
(collectively, the “Seller Indemnified Parties”) harmless from and against any
and all Losses incurred by any Seller Indemnified Party (whether or not
involving a Third Party Claim) arising out of or resulting from (i) any failure
of any representation or warranty made by Purchaser under

 

- 30 -



--------------------------------------------------------------------------------

this Agreement (other than those expressly given as of a specified date on or
prior to the date of the Agreement, which need only be true and accurate as of
such date) to be true and correct as of and as if made on the Closing Date and
(ii) any breach of any covenant of Purchaser contained in this Agreement.

8.3 Limitations on Indemnification.

(a) Notwithstanding anything to the contrary contained in this Agreement and
except in the case of fraud or a breach of Seller’s representation in
Section 3.9, Seller shall have no indemnification obligation pursuant to
Section 8.2(a)(i) for any individual Losses unless and until the aggregate
amount in excess of all such Losses exceeds $10,560,000 (the “Threshold”), in
which case Seller shall have such an indemnification obligation pursuant to the
indemnity set forth in Section 8.2(a)(i) as to all such Losses and not just the
amount of Losses above the Threshold.

(b) Notwithstanding anything to the contrary contained in this Agreement and
except in the case of fraud, the maximum aggregate obligations of Seller for
claims for indemnification under Section 8.2(a) shall not exceed an aggregate
amount of $105,600,000 (the “Aggregate Cap”). Notwithstanding the foregoing, in
the case of any breach of the representations and warranties set forth in
Section 3.6(a) as the result of any Encumbrance on any Company Patent or
Transferred Patent (i) in favor of a First Defined Licensee, the indemnification
obligation of Seller with respect to each such Defined Licensee shall be limited
to $264,000,000, (ii) in favor of a Second Defined Licensee, the indemnification
obligation of Seller shall be limited to $633,600,000 and (iii) the maximum
aggregate indemnification obligations of Seller pursuant to this sentence shall
not exceed $792,000,000.

(c) For the avoidance of doubt, neither Purchaser nor Seller shall be entitled
to receive indemnification from the other in respect of all or any portion of
the same Loss more than once, in each case, whether proceeding under
Section 5.10 or this Article VIII.

8.4 Indemnification Procedures.

(a) Any Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any pending or
threatened claim or demand that the Indemnified Party has determined has given
or would reasonably be expected to give rise to a right of indemnification under
such agreement (including a pending or threatened claim or demand asserted by a
third party against the Indemnified Party, such claim being a “Third Party
Claim”), describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or demand; provided, however, that
the failure to provide such notice shall not release the Indemnifying Party from
any of its obligations under this Article VIII except to the extent the
Indemnifying Party is prejudiced by such failure, it being agreed that notices
for claims in respect of a breach of a representation, warranty, covenant or
agreement must be delivered prior to the expiration of any applicable survival
period specified in Section 8.1 for such representation, warranty, covenant or
agreement.

 

- 31 -



--------------------------------------------------------------------------------

(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 8.4(a), the Indemnifying Party shall be entitled to assume
the defense and control of any Third Party Claim, but shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense. Notwithstanding
the foregoing, if the Indemnified Party determines in good faith that there is a
reasonable probability that a Third Party Claim may adversely affect the
Indemnified Party other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement, the Indemnified Party may,
by notice to the Indemnifying Party, assume the exclusive right to defend,
compromise or settle such Third Party Claim, but the Indemnifying Party shall
not be bound by any determination of a Third Party Claim so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld). If the Indemnifying Party informs the other Party that
it is not assuming the defense, and does not assume the defense and control of
any Third Party Claim, it may nonetheless participate in the defense of such
Third Party Claim with its own counsel and at its own expense. If the
Indemnifying Party shall assume the defense and control of a Third Party Claim,
the Indemnifying Party shall select counsel, contractors and consultants of
recognized standing and competence after consultation with the Indemnified Party
and shall use reasonable best efforts in the defense or settlement of such Third
Party Claim. Seller or Purchaser, as the case may be, shall, and shall cause
each of its Affiliates, each of their respective directors, officers, employees,
agents and representatives, and each of the heirs, executors, successors and
assigns of any of the foregoing to, cooperate fully in the defense of any Third
Party Claim, including by furnishing books and records, personnel and witnesses,
as appropriate for any defense of such Third Party Claim, in each case at no
cost to the Indemnifying Party. If the Indemnifying Party shall have assumed the
defense and control of a Third Party Claim, it shall be authorized to consent to
a settlement of, or the entry of any judgment arising from, any Third Party
Claim, in its sole discretion and without the consent of any Indemnified Party;
provided that the Indemnifying Party shall (i) pay or cause to be paid all
amounts in such settlement or judgment, (ii) not encumber any of the assets of
any Indemnified Party or agree to any restriction or condition that would apply
to or adversely affect any Indemnified Party or the conduct of any Indemnified
Party’s business and (iii) obtain, as a condition of any settlement or other
resolution, a complete release of any Indemnified Party potentially affected by
such Third Party Claim. The Indemnified Party shall not consent to the entry of
any judgment or enter into any settlement or compromise with respect to a Third
Party Claim without the prior written consent of the Indemnifying Party.

(c) If the Indemnified Party receives any payment from an Indemnifying Party in
respect of any Losses pursuant to Section 8.2 and the Indemnified Party could
have recovered all or a part of such Losses from a third party (a “Potential
Contributor”) based on the underlying claim asserted against the Indemnifying
Party, the Indemnified Party shall assign such of its rights to proceed against
the Potential Contributor as are necessary to permit the Indemnifying Party to
recover from the Potential Contributor the amount of such payment.

 

- 32 -



--------------------------------------------------------------------------------

8.5 Exclusive Remedy. Except in the case of fraud, the rights and remedies of
the parties under Section 5.10 and this Article VIII are the exclusive, and are
in lieu of any and all other, rights and remedies which the Parties may have
under this Agreement or otherwise against each other with respect to the matters
for which indemnification is provided hereunder and each Party expressly waives,
on behalf of itself and its Affiliates, any and all other rights or causes of
action that it or any of its Affiliates may have against the other Party now or
in the future under any Law with respect to such matters.

8.6 Insurance Adjustments. With respect to each indemnification obligation
contained in this Agreement or any other document executed in connection
herewith (a) all Losses shall be net of any third-party insurance proceeds that
have been or shall be recovered by the Indemnified Party in connection with the
facts giving rise to the right of indemnification, and the Indemnified Party
shall use its reasonable best efforts to seek full recovery under all insurance
provisions covering such Loss to the same extent as it would if such Loss were
not subject to indemnification hereunder; and (b) in no event shall the
Indemnifying Party have liability to the Indemnified Party for any
consequential, special, incidental, indirect or punitive damages, lost profits
or similar items.

8.7 Mitigation. Each of the Parties agrees to use its reasonable best efforts to
mitigate its respective Losses upon and after becoming aware of any event or
condition that would reasonably be expected to give rise to any Losses that are
indemnifiable hereunder.

8.8 Coordination. The above provisions of this Article VIII (other than Sections
8.3(c), 8.5, 8.6 and 8.7) shall not apply to Tax matters, which shall be
governed exclusively by the provisions of Section 5.10.

ARTICLE IX

MISCELLANEOUS

9.1 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile), it being understood that the Parties need not sign the same
counterpart. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.

9.2 Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Delaware, without reference to the choice-of-law
or conflicts of law principles that would result in the application of the Laws
of a different jurisdiction.

 

- 33 -



--------------------------------------------------------------------------------

(b) Both Parties irrevocably submit to the exclusive jurisdiction of the
Delaware Courts of Chancery in any Action arising out of or relating to this
Agreement, and hereby irrevocably agree that all claims in respect of such
Action may be heard and determined in such courts. Both Parties hereby
irrevocably waive, to the fullest extent that they may effectively do so, the
defense of an inconvenient forum to the maintenance of such Action. The Parties
further agree, to the extent permitted by Law, that final and unappealable
judgment against any of them in any Action contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which shall be
conclusive evidence of the fact and amount of such judgment.

(c) Both Parties waive, to the fullest extent permitted by applicable Law, any
right they may have to a trial by jury in respect of any Action arising out of
or relating to this Agreement. Both Parties certify that they have been induced
to enter into this Agreement or instrument by, among other things, the mutual
waivers and certifications set forth in this Section 9.2.

9.3 Entire Agreement. This Agreement (including the Schedules to this
Agreement), together with the other Transaction Documents, contain the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes any prior discussion, negotiation, term sheet,
agreement, understanding or arrangement and there are no agreements,
understandings, representations or warranties between the Parties other than
those set forth or referred to in this Agreement or the other Transaction
Documents.

9.4 Expenses. Whether or not the transactions contemplated by this Agreement are
consummated, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement shall be paid
by the Party incurring such costs and expenses, except as otherwise set forth in
this Agreement.

9.5 Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided, that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
non-Business Day or any Business Day after 5:00 p.m. (addressee’s local time)
shall be deemed to have been received at 9:00 a.m. (addressee’s local time) on
the next Business Day), by reliable overnight delivery service (with proof of
service) or hand delivery, addressed as follows:

(a) To Seller:

AOL Inc.

770 Broadway

New York, NY 10003

Telecopy: (703) 466-9093

Attention: General Counsel

 

- 34 -



--------------------------------------------------------------------------------

with copies to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Telecopy: (212) 403-2000

Attention:  David C. Karp, Esq.

                  David E. Shapiro, Esq.

(b) To Purchaser:

Microsoft Corporation

One Microsoft Way

Redmond, Washington 98052-6399

Telecopy: (425) 936-7329

Attn:    Director of IP Licensing

            Law and Corporate Affairs

with copies to:

Covington & Burling LLP

One Front Street

San Francisco, CA 94111

Telecopy: (415) 955-6551

Attention: Bruce Deming, Esq.

or to such other address as either Party shall specify by written notice so
given, and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered. Either Party may notify the other
Party of any changes to the address or any of the other details specified in
this paragraph; provided, however, that such notification shall only be
effective on the date specified in such notice or five (5) Business Days after
the notice is given, whichever is later. Rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.

9.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that except as otherwise set forth herein no Party shall
assign its rights or delegate any or all of its obligations under this Agreement
without the express prior written consent of Purchaser (in the case of Seller)
and Seller (in the case of Purchaser), except that (a) Seller may assign its
rights and benefits under this Agreement to an Affiliate of Seller and
(b) Purchaser may assign any or all of its rights and benefits under this
Agreement, including its right to acquire one or more Transferred Patents or the
Share under this Agreement, to one or more Third Parties.

9.7 Third-Party Beneficiaries. This Agreement is not intended to confer upon any
Person not a Party to this Agreement (and their successors and assigns) any
rights or remedies hereunder.

 

- 35 -



--------------------------------------------------------------------------------

9.8 Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the Party against whom
enforcement of any such modification or amendment is sought. At any time prior
to the Closing, Seller may (a) extend the time for the performance of any of the
obligations or other acts of Purchaser contained herein, (b) waive any
inaccuracies in the representations and warranties of Purchaser contained herein
or in any document, certificate or writing delivered by Purchaser pursuant
hereto or (c) waive compliance by Purchaser with any of the agreements or
conditions contained herein. At any time prior to the Closing, Purchaser may
(i) extend the time for the performance of any of the obligations or other acts
of Seller contained herein, (ii) waive any inaccuracies in the representations
and warranties Seller contained herein or in any document, certificate or
writing delivered by Seller pursuant hereto or (iii) waive compliance by Seller
with any of the agreements or conditions contained herein. Any agreement on the
part of any Party to any such extension or waiver shall be valid only if set
forth in a written instrument signed on behalf of such Party. The failure or
delay on the part of any Party to assert any of its rights hereunder shall not
constitute a waiver of such rights. The waiver by any Party of a breach of any
term or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.

9.9 Specific Performance.

(a) The Parties agree that irreparable damage would occur in the event that
either Party fails to consummate the transactions contemplated by this Agreement
in accordance with the terms of this Agreement and that the Parties shall be
entitled to specific performance in such event, in addition to any other remedy
at Law or in equity.

(b) Both Parties agree that, in the event of any breach or threatened breach by
the other Party of any covenant or obligation contained in this Agreement,
including the obligation of the Parties to consummate the Closing as required by
Section 2.4, the non-breaching Party shall be entitled to seek and obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. In circumstances where Purchaser is, or Seller
is, obligated to consummate the transactions contemplated by this Agreement and
such transactions have not been consummated, each of Purchaser and Seller
expressly acknowledges and agrees that the other Party and its shareholders or
members shall have suffered irreparable harm, that monetary damages will be
inadequate to compensate such other Party and its shareholders or members, and
that such other Party on behalf of itself and its shareholders shall be entitled
to enforce specifically Purchaser’s or Seller’s, as the case may be, obligation
to consummate such transactions.

(c) Both Parties further agree that neither the other Party, nor any other
Person, shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 9.9, and both Parties irrevocably waive any right they may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

- 36 -



--------------------------------------------------------------------------------

(d) Except as provided in Section 7.3, the remedies available to Seller and/or
Purchaser pursuant to this Section 9.9 shall be in addition to any other remedy
to which such Parties are entitled at Law or in equity, and the election to
pursue an injunction or specific performance shall not restrict, impair or
otherwise limit such Parties from recovery of monetary damages against Purchaser
and/or from terminating this Agreement.

9.10 Severability. The invalidity of any portion of this Agreement shall not
affect the validity, force or effect of the remaining portions hereof. If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by Law.

[Remainder of page left intentionally blank]

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.

 

AOL INC. By:  

/s/ Tim Armstrong

  Name: Tim Armstrong   Title: Chairman and Chief Executive Officer MICROSOFT
CORPORATION By:  

/s/ Peter S. Klein

  Name: Peter Klein   Title: CFO

[Signature Page to Stock and Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF SHORT-FORM ASSIGNMENT

This SHORT-FORM ASSIGNMENT AGREEMENT, dated as of [—], is by and among AOL Inc.,
a Delaware corporation (“Seller”) and Microsoft Corporation, a Washington
corporation (“Purchaser”).

WHEREAS, Seller (hereinafter referred to as Assignor) holds right, title, and
interest in the patents identified and set forth on Schedule A attached hereto
(such patents, the “Assigned Patents”);

WHEREAS, Purchaser (hereinafter referred to as Assignee) is desirous of securing
the entire right, title, and interest in and to the Assigned Patents in all
countries throughout the world; and

WHEREAS, Assignor and Assignee entered into an Stock and Asset Purchase
Agreement, dated April 5, 2012 (the “SAPA”) pursuant to which Assignor has
agreed to sell, and Assignee has agreed to purchase, among other things, certain
assets of Assignor, including, without limitation, the Assigned Patents.

NOW THEREFORE, be it known that, for good and valuable consideration the receipt
of which from Assignee is hereby acknowledged, Assignor has sold, assigned,
transferred, and set over, and does hereby sell, assign, transfer, and set over
unto the Assignee, its lawful successors and assigns, Assignor’s entire right,
title, and interest throughout the world in and to the Assigned Patents, and all
divisions, and continuations thereof, and all letters patent of the United
States which may be granted thereon, and all reissues thereof, and all rights to
claim priority on the basis of this assignment (this “Assignment”) and Assignor
hereby authorizes the Commissioner of Patents and Trademarks in the United
States Patent and Trademark Office, and the corresponding entities or agencies
in any applicable foreign countries or multinational authorities, to record
Assignee as the assignee and owner of the Assigned Patents and to deliver to
Assignee, and to Assignee’s attorneys, agents, successors or assigns, all
official documents and communications as may be warranted by this Assignment;

FURTHER, at Assignee’s cost, Assignor shall use reasonable efforts to take
actions and execute and deliver documents that Assignee may reasonably request
to effect the terms of this Assignment and to perfect Assignee’s title in and to
those Assigned Patents assigned to it hereunder, and Assignee shall be solely
responsible for all actions and all costs whatsoever, including but not limited
to taxes, attorneys’ fees and patent office fees in any jurisdiction, associated
with the perfection of Assignee’s right, title, and interest in and to the
Assigned Patents and recordation and/or registration of this Assignment or any
other document evidencing the assignment to Assignee of the Assigned Patents.

FURTHER, Assignor and Assignee agree that there are no warranties,
representations or conditions, express or implied, statutory or otherwise
between the parties under this Assignment. ASSIGNEE ACKNOWLEDGES THAT, EXCEPT AS



--------------------------------------------------------------------------------

PROVIDED OTHERWISE IN THE SAPA BETWEEN THE PARTIES, THE ASSIGNED PATENTS ARE
CONVEYED WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTY, INCLUDING WITHOUT
LIMITATION AS TO THE CONDITION OF TITLE, ENFORCEABILITY, SUITABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, VALIDITY, REGISTRABILITY OR ANY
OTHER WARRANTY, WHETHER EXPRESS OR IMPLIED OR BY OPERATION OF LAW, BY ANY
PERSON, INCLUDING WITHOUT LIMITATION BY ASSIGNOR, OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, ACCOUNTANTS, FINANCIAL, LEGAL OR OTHER REPRESENTATIVES OR
ANY AFFILIATE OF SUCH PERSON.

FURTHER, Assignor and Assignee agree that this Assignment shall be governed by
the governing law and venue provisions of the SAPA. This Assignment is intended
to effect the assignment of the Assigned Patents to Assignee as described in the
SAPA. To the extent of any conflict or inconsistency between the terms and
conditions of this Assignment and the SAPA, the SAPA shall prevail and govern
the rights and obligations of the parties hereto and the scope of assignment of
the Assigned Patents. This Assignment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Assignment by facsimile or electronic
mail shall be as effective as delivery of a manually executed counterpart of
this Assignment. This Assignment, along with its Schedule and the SAPA and its
Schedules and Exhibits and the other Transaction Documents (as defined in the
SAPA), constitutes the entire understanding and agreement of the parties hereto
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between and among the parties with respect hereto.
This Assignment may not be supplemented, altered, or modified in any manner
except by a writing signed by all parties hereto. The failure of any party to
enforce any terms or provisions of this Assignment shall not waive any of its
rights under such terms or provisions. This Assignment is binding upon and
inures to the benefit of the parties hereto and their respective successors and
assigns.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed by their respective duly authorized representative as of the day first
above written.

 

[ASSIGNOR]

 

[ASSIGNEE]

 



--------------------------------------------------------------------------------

SELLER DISCLOSURE LETTER

in connection with the

 

 

STOCK AND ASSET PURCHASE AGREEMENT

 

 

dated as of April 5, 2012

by and between

AOL INC.

and

MICROSOFT CORPORATION



--------------------------------------------------------------------------------

Reference is made to that certain Stock and Asset Purchase Agreement, dated as
of April 5, 2012 (the “Agreement”), by and between AOL Inc., a Delaware
corporation (“Seller”), and Microsoft Corporation, a Washington corporation
(“Purchaser”). “Data Room” means that certain “Project Aurora” virtual data room
operated by Merrill Corporation and located at https://datasite.merrillcorp.com,
and made available to Purchaser and its Representatives as of the Effective
Date. Capitalized terms used but not defined in this disclosure letter (the
“Seller Disclosure Letter”) shall have the respective meanings ascribed to such
terms in the Agreement.

Any matter disclosed in any section of this Seller Disclosure Letter shall be
deemed to be disclosed with respect to the corresponding section of the
Agreement identified or cross-referenced therein, and also shall be deemed to be
disclosed with respect to any other section of the Agreement as to which such
disclosure’s application or relevance is reasonably apparent on the face of such
disclosure.

Matters reflected in this Seller Disclosure Letter are not necessarily limited
to matters required by the Agreement to be reflected herein. Such additional
matters are set forth for informational purposes and do not necessarily include
other matters of a similar informational nature.

The disclosure of any specific item in this Seller Disclosure Letter shall not
imply, establish or constitute an admission that such item or other items are or
are not material or such item’s consequence or relevance to any determination of
materiality, and neither Party shall use the fact of the disclosure of any such
item in any dispute or controversy between the Parties as to whether any
obligation, item or matter not described in the Agreement or included herein is
or is not material for purposes of the Agreement. Furthermore, the disclosure of
any specific item in this Seller Disclosure Letter shall not imply, establish or
constitute an admission that such item or other items are required to be
disclosed under the Agreement.

Any item of information disclosed in this Seller Disclosure Letter shall be
subject to the terms of the Confidentiality Agreement so long as the
Confidentiality Agreement is in effect in accordance with Section 5.1 of the
Agreement.

Headings, other than numerical references to sections and subsections of the
Agreement, have been inserted in some of the sections of this Seller Disclosure
Letter for convenience of reference only, and such headings shall not have the
effect of amending or changing the express description of the section of this
Seller Disclosure Letter as set forth in the Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.1

Patent Related Documentation.

One Omitted License Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Section 1.2

Interpretation; Absence of Presumption.

Tim Armstrong

Arthur Minson

Julie Jacobs

Sarah Harris

 

- 4 -



--------------------------------------------------------------------------------

Section 3.4

Title and Ownership.

(b)(i)

U.S. Patent Nos. 5,740,549, 5,966,685, 5,970,177, 6,009,413, 6,026,429,
6,138,162, 6,640,223, 7,555,721, 7,627,635, 7,650,383, 8,024,572, 8,073,916,
RE41,411 and RE42,702.

(b)(ii)

[****]

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

5,563,804

  3/10/1995   AOL Inc.   09/859,057   5/16/2001   AOL Inc.

5,615,131

  6/21/1996   AOL Inc.   10/690,145   10/20/2003   AOL Inc.

5,649,013

  12/23/1994   AOL Inc.   10/715,213   11/18/2003   AOL Inc.

5,682,152

  3/19/1996   AOL Inc.   11/017,202   12/21/2004   AOL Inc.

5,710,719

  10/19/1995   AOL Inc.   11/023,652   12/29/2004   AOL Inc.

5,715,466

  6/7/1995   AOL Inc.   11/054,701   2/8/2005   AOL Inc.

5,737,538

  4/2/1996   AOL Inc.   11/150,180   6/13/2005   AOL Inc.

5,740,549

  6/12/1995   AOL Inc.   11/328,455   1/10/2006   Mapquest, Inc.

5,758,080

  1/24/1997   AOL Inc.   11/380,375   4/26/2006   AOL Inc.

5,796,393

  11/8/1996   AOL Inc.   11/408,166   4/21/2006   AOL Inc.

5,822,456

  7/14/1994   AOL Inc.   11/549,940   10/16/2006   AOL Inc.

5,878,219

  3/12/1996   AOL Inc.   11/552,830   10/25/2006   AOL Inc.

5,892,847

  4/22/1996   AOL Inc.   11/559,351   11/13/2006   AOL Inc.

5,951,646

  11/25/1996   AOL Inc.   11/747,730   5/11/2007   AOL Inc.

5,966,685

  11/8/1996   AOL Inc.   11/830,566   7/30/2007   AOL Inc.

5,970,177

  8/22/1997   AOL Inc.   11/872,635   10/15/2007   AOL Inc.

5,987,407

  10/13/1998   AOL Inc.   11/941,566   11/16/2007   AOL Inc.

6,006,179

  10/28/1997   AOL Inc.   11/966,639   12/28/2007   AOL Inc.

6,009,413

  11/17/1997   AOL Inc.   11/987,745   12/4/2007   AOL Inc.

6,012,051

  2/6/1997   AOL Inc.   12/022,963   1/30/2008   AOL Inc.

6,014,638

  5/29/1996   AOL Inc.   12/044,168   3/7/2008   AOL Inc.

6,020,884

  8/18/1998   AOL Inc.   12/059,157   3/31/2008   AOL Inc.

6,026,429

  11/10/1997   AOL Inc.   12/110,192   4/25/2008   AOL Inc.

6,049,630

  10/27/1997   AOL Inc.   12/198,633   8/26/2008   AOL Inc.

6,065,047

  1/24/1996   AOL Inc.   12/228,373   8/12/2008   AOL Inc.

6,112,227

  8/6/1998   AOL Inc.   12/236,255   9/23/2008   AOL Inc.

6,112,250

  4/11/1996   AOL Inc.   12/250,301   10/13/2008   AOL Inc.

6,138,162

  2/11/1997   AOL Inc.   12/266,690   11/7/2008   AOL Inc.

6,148,289

  4/18/1997   AOL Inc.   12/336,880   12/17/2008   AOL Inc.

6,173,311

  2/13/1997   AOL Inc.   12/371,770   2/16/2009   AOL Inc.

6,199,102

  8/26/1997   AOL Inc.   12/406,404   3/18/2009   Truveo, Inc.

6,226,684

  10/26/1998   AOL Inc.   12/493,682   6/29/2009   AOL Inc.

 

- 5 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

6,243,674   3/2/1998   AOL Inc.   12/511,852   7/29/2009   AOL Inc. 6,282,489  
5/28/1993   Mapquest, Inc.   12/511,864   7/29/2009   AOL Inc. 6,292,769  
5/19/2000   AOL Inc.   12/535,550   8/4/2009   AOL Inc. 6,336,133   5/13/1998  
AOL Inc.   12/548,338   8/26/2009   AOL Inc. 6,339,754   10/29/1997   AOL Inc.  
12/550,302   8/28/2009   AOL Inc. 6,339,784   5/13/1998   AOL Inc.   12/568,905
  9/29/2009   AOL Inc. 6,353,855   3/1/1999   AOL Inc.   12/569,391   9/29/2009
  AOL Inc. 6,370,502   5/27/1999   AOL Inc.   12/574,437   10/6/2009   AOL Inc.
6,381,599   11/15/1999   AOL Inc.   12/574,989   10/7/2009   AOL Inc. 6,385,656
  8/10/1999   AOL Inc.   12/575,121   10/7/2009   AOL Inc. 6,389,127   6/26/1998
  AOL Advertising Inc.   12/576,883   10/9/2009   AOL Inc. 6,424,941  
11/14/2000   AOL Inc.   12/615,136   11/9/2009   AOL Inc. 6,433,795   12/7/1999
  AOL Inc.   12/623,647   11/23/2009   AOL Inc. 6,449,344   1/27/1997  
AOL Advertising Inc.   12/633,290   12/8/2009   AOL Inc. 6,453,073   3/31/1999  
AOL Inc.   12/633,374   12/8/2009   AOL Inc. 6,496,851   8/4/1999   AOL Inc.  
12/644,711   12/22/2009   AOL Inc. 6,498,982   7/10/2001   Mapquest, Inc.  
12/651,789   1/4/2010   AOL Inc. 6,510,417   3/21/2000   AOL Inc.   12/662,909  
5/11/2010   AOL Inc. 6,522,779   12/28/2000   AOL Inc.   12/685,799   1/12/2010
  AOL Inc. 6,522,780   1/31/2001   AOL Inc.   12/686,162   1/12/2010   AOL Inc.
6,522,782   1/31/2001   AOL Inc.   12/689,699   1/19/2010   AOL Inc. 6,539,421  
9/24/1999   AOL Inc.   12/693,282   1/25/2010   AOL Inc. 6,546,095   1/5/2001  
AOL Inc.   12/693,600   1/26/2010   AOL Inc. 6,556,710   12/28/2000   AOL Inc.  
12/700,696   2/4/2010   AOL Advertising Inc. 6,589,290   10/29/1999   AOL Inc.  
12/702,390   2/9/2010   MapQuest, Inc. 6,603,838   5/31/2000   AOL Inc.  
12/705,365   2/12/2010   AOL Inc. 6,621,892   7/14/2000   AOL Inc.   12/719,354
  3/8/2010   AOL Inc. 6,640,223   4/3/2002   AOL Inc.   12/720,959   3/10/2010  
AOL Inc. 6,662,340   5/30/2002   AOL Inc.   12/722,755   3/12/2010   AOL Inc.
6,665,379   5/31/2000   AOL Inc.   12/723,778   3/15/2010   AOL Inc. 6,671,402  
12/28/2000   AOL Inc.   12/728,845   3/22/2010   AOL Inc. 6,677,968   4/17/2001
  AOL Inc.   12/729,797   3/23/2010   AOL Inc. 6,687,734   3/21/2000   AOL Inc.
  12/754,182   4/5/2010   AOL Inc. 6,690,785   3/27/2001   AOL Inc.   12/765,045
  4/22/2010   AOL Inc. 6,691,105   2/9/2000   AOL Inc.   12/772,041   4/30/2010
  AOL Inc. 6,691,162   9/21/1999   AOL Inc.   12/775,794   5/7/2010   AOL Inc.
6,692,359   11/8/1993   AOL Inc.   12/780,500   5/14/2010   AOL Inc. 6,701,415  
3/31/1999   AOL Inc.   12/780,571   5/14/2010   AOL Inc. 6,704,031   6/26/2000  
AOL Inc.   12/781,439   5/17/2010   AOL Inc. 6,704,706   2/4/2002   AOL Inc.  
12/784,737   5/21/2010   AOL Inc. 6,714,793   3/6/2000   AOL Inc.   12/786,037  
5/24/2010   AOL Inc. 6,750,881   2/24/1997   AOL Inc.   12/786,129   5/24/2010  
AOL Inc. 6,751,299   5/31/2000   AOL Inc.   12/791,165   6/1/2010   AOL Inc.
6,754,904   12/30/1999   AOL Inc.   12/792,111   6/2/2010   AOL Inc. 6,760,580  
4/1/2002   AOL Inc.   12/801,398   6/7/2010   AOL Inc. 6,772,188   7/14/2000  
AOL Inc.   12/813,708   6/11/2010   AOL Inc. 6,781,608   8/4/2000   AOL Inc.  
12/815,847   6/15/2010   AOL Inc.

 

- 6 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

6,785,688   6/8/2001   AOL Inc.   12/819,343   6/21/2010   AOL Inc. 6,798,873  
3/28/2002   AOL Advertising Inc.   12/828,780   7/1/2010   AOL Inc. 6,799,199  
9/5/2000   The Relegence Corporation   12/833,434   7/9/2010   Mapquest, Inc.
6,807,558   6/2/1998   AOL Inc.   12/838,588   7/19/2010   AOL Inc. 6,810,356  
8/30/2002   AOL Advertising Inc.   12/839,129   7/19/2010   AOL Inc. 6,813,733  
5/21/2003   AOL Inc.   12/839,767   7/20/2010   AOL Inc. 6,826,618   10/2/2001  
AOL Inc.   12/846,329   7/29/2010   AOL Inc. 6,832,321   11/2/1999   AOL Inc.  
12/848,275   8/2/2010   AOL Inc. 6,847,977   6/11/2001   AOL Inc.   12/848,318  
8/2/2010   AOL Inc. 6,854,057   9/6/2001   AOL Inc.   12/851,502   8/5/2010  
AOL Inc. 6,877,002   6/11/2001   AOL Inc.   12/852,769   8/9/2010   AOL Inc.
6,885,993   2/4/2002   AOL Inc.   12/878,791   9/9/2010   AOL Inc. 6,892,200  
10/30/2002   AOL Inc.   12/890,366   9/24/2010   AOL Inc. 6,912,564   5/4/2001  
AOL Inc.   12/897,437   10/4/2010   AOL Inc. 6,938,167   12/18/2002   AOL Inc.  
12/929,959   2/28/2011   MapQuest, Inc. 6,941,300   6/11/2001   AOL Inc.  
12/940,897   11/5/2010   AOL Inc. 6,944,669   10/23/2000   AOL Inc.   12/960,326
  12/3/2010   AOL Inc. 6,947,993   1/15/2002   AOL Inc.   12/963,444   12/8/2010
  AOL Inc. 6,950,498   11/26/2003   AOL Inc.   12/966,593   12/13/2010   AOL
Inc. 6,954,697   8/4/2003   Mapquest, Inc.   12/983,575   1/3/2011   AOL Inc.
6,961,722   9/28/2001   AOL Inc.   12/986,121   1/6/2011   AOL Inc. 6,965,564  
2/14/2003   AOL Inc.   12/986,941   1/7/2011   AOL Inc. 6,981,028   4/28/2000  
AOL Inc.   12/987,609   1/10/2011   AOL Inc. 6,987,847   4/15/2003   AOL Inc.  
12/987,788   1/10/2011   AOL Inc. 6,993,430   10/21/2002   MapQuest, Inc.  
13/010,046   1/20/2011   AOL Inc. 6,993,471   11/13/1995   AOL Inc.   13/015,818
  1/28/2011   AOL Inc. 6,999,577   10/1/2003   AOL Inc.   13/019,783   2/2/2011
  AOL Inc. 6,999,957   9/5/2000   The Relegence Corporation   13/023,256  
2/8/2011   AOL Inc. 7,003,087   10/1/2003   AOL Inc.   13/030,986   2/18/2011  
AOL Inc. 7,007,008   12/28/2000   AOL Inc.   13/034,994   2/25/2011   AOL Inc.
7,023,974   10/31/2002   AOL Inc.   13/035,035   2/25/2011   AOL Inc. 7,024,192
  3/31/2004   AOL Inc.   13/035,052   2/25/2011   AOL Inc. 7,024,438   8/2/2001
  AOL Inc.   13/036,949   2/28/2011   AOL Inc. 7,031,698   5/31/2002   AOL Inc.
  13/037,602   3/1/2011   Mapquest, Inc. 7,039,193   4/30/2001   AOL Inc.  
13/041,250   3/4/2011   AOL Inc. 7,039,596   10/30/2002   AOL Inc.   13/041,272
  3/4/2011   AOL Inc. 7,043,264   12/18/2002   AOL Inc.   13/042,031   3/7/2011
  AOL Inc. 7,043,606   10/1/2002   AOL Inc.   13/048,312   3/15/2011   AOL Inc.
7,047,229   12/28/2000   AOL Inc.   13/051,207   3/18/2011   AOL Inc. 7,054,488
  8/2/2002   AOL Inc.   13/051,454   3/18/2011   Truveo, Inc. 7,054,743  
7/21/2005   Mapquest, Inc.   13/053,903   3/22/2011   AOL Inc. 7,058,673  
8/2/2001   AOL Inc.   13/072,487   3/25/2011   AOL Inc. 7,058,892   2/20/2002  
AOL Inc.   13/078,278   4/1/2011   AOL Inc. 7,062,706   4/29/2003   AOL Inc.  
13/081,430   4/6/2011   AOL Inc. 7,065,448   10/1/2003   MapQuest, Inc.  
13/082,862   4/8/2011   AOL Inc. 7,068,768   1/29/2003   AOL Inc.   13/087,506  
4/15/2011   AOL Inc. 7,080,148   9/30/2002   AOL Inc.   13/093,147   4/25/2011  
AOL Inc.

 

- 7 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,082,573   7/30/2003   AOL Inc.   13/099,214   5/2/2011   AOL Inc. 7,089,241  
12/22/2003   AOL Inc.   13/101,581   5/5/2011   AOL Inc. 7,089,246   5/31/2002  
AOL Inc.   13/104,290   5/10/2011   AOL Inc. 7,107,447   4/17/2003   AOL Inc.  
13/105,818   1/28/2011   AOL Inc. 7,113,520   5/31/2001   AOL Inc.   13/113,258
  5/23/2011   AOL Inc. 7,120,687   5/31/2002   AOL Inc.   13/116,346   5/26/2011
  AOL Inc. 7,124,123   6/30/2003   AOL Inc.   13/117,263   5/27/2011   AOL Inc.
7,124,132   11/15/2002   AOL Inc.   13/149,368   5/31/2011   AOL Inc. 7,124,136
  7/3/2003   AOL Inc.   13/154,328   6/6/2011   AOL Inc. 7,124,166   4/30/2002  
AOL Inc.   13/169,451   6/27/2011   AOL Inc. 7,124,370   5/20/2004   AOL Inc.  
13/170,541   6/28/2011   AOL Inc. 7,127,685   10/31/2002   AOL Inc.   13/171,241
  6/28/2011   AOL Inc. 7,130,388   1/11/2001   AOL Inc.   13/173,290   6/30/2011
  AOL Inc. 7,130,841   7/31/2001   AOL Inc.   13/175,410   7/1/2011   AOL Inc.
7,131,003   2/20/2003   AOL Inc.   13/176,687   7/5/2011   AOL Inc. 7,133,771  
12/30/2002   Mapquest, Inc.   13/180,156   7/11/2011   AOL Inc. 7,136,829  
3/8/2002   AOL Inc.   13/184,414   7/15/2011   AOL Inc. 7,143,158   6/28/2002  
AOL Inc.   13/185,238   7/18/2011   AOL Inc. 7,146,505   6/1/1999   AOL Inc.  
13/185,348   7/18/2011   AOL Inc. 7,149,775   4/23/2002   AOL Advertising Inc.  
13/185,917   7/19/2011   AOL Inc. 7,151,938   4/15/2003   AOL Inc.   13/189,827
  7/25/2011   AOL Inc. 7,152,244   4/15/2003   AOL Inc.   13/189,863   7/25/2011
  AOL Inc. 7,158,615   1/30/2004   AOL Inc.   13/189,972   7/25/2011   AOL Inc.
7,158,982   4/21/2003   AOL Inc.   13/191,496   7/27/2011   AOL Inc. 7,159,180  
12/14/2001   AOL Inc.   13/191,681   7/27/2011   AOL Inc. 7,165,119   10/14/2003
  AOL Inc.   13/191,844   7/27/2011   AOL Inc. 7,173,608   11/13/2001   AOL Inc.
  13/193,996   7/29/2011   AOL Inc. 7,174,453   3/9/2001   AOL Inc.   13/205,478
  8/8/2011   AOL Inc. 7,174,454   6/18/2003   AOL Inc.   13/211,196   8/16/2011
  AOL Inc. 7,181,403   3/9/2005   AOL Inc.   13/212,103   8/17/2011   AOL Inc.
7,181,444   5/21/2003   AOL Inc.   13/218,654   8/26/2011   AOL Inc. 7,181,497  
1/22/2003   AOL Inc.   13/219,938   8/29/2011   AOL Inc. 7,181,513   5/31/2002  
AOL Inc.   13/223,189   8/31/2011   AOL Advertising Inc. 7,184,971   11/20/2000
  AOL Advertising Inc.   13/223,696   9/1/2011   AOL Inc. 7,184,995   2/26/2003
  AOL Inc.   13/226,171   9/6/2011   AOL Inc. 7,188,359   12/18/2002   AOL Inc.
  13/227,402   9/7/2011   AOL Inc. 7,191,223   9/5/2000  
The Relegence Corporation   13/235,692   9/19/2011   AOL Inc. 7,193,609  
12/2/2002   AOL Inc.   13/236,541   9/19/2011   AOL Inc. 7,194,357   5/26/2006  
Mapquest, Inc.   13/240,911   9/22/2011   AOL Inc. 7,194,484   11/17/2003   AOL
Inc.   13/243,790   9/23/2011   AOL Inc. 7,200,577   5/1/2002   AOL Inc.  
13/245,747   9/26/2011   AOL Inc. 7,207,067   11/12/2002   AOL Inc.   13/252,592
  10/4/2011   Tacoda LLC 7,213,018   1/16/2002   AOL Inc.   13/267,818  
10/6/2011   AOL Inc. 7,213,027   3/21/2000   AOL Inc.   13/269,133   10/7/2011  
AOL Inc. 7,213,036   8/12/2003   AOL Inc.   13/273,593   10/14/2011   AOL Inc.
7,216,144   10/28/2002   AOL Inc.   13/274,076   10/14/2011   AOL Inc. 7,216,361
  11/19/2002   AOL Inc.   13/290,897   11/7/2011   AOL Inc.

 

- 8 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,219,303   5/20/2004   AOL Inc.   13/296,130   11/14/2011   AOL Inc. 7,222,157
  11/27/2002   AOL Inc.   13/309,385   12/1/2011   AOL Inc. 7,222,158  
12/31/2003   AOL Inc.   13/311,114   12/5/2011   AOL Inc. 7,224,774   3/23/2001
  AOL Inc.   13/315,361   12/9/2011   AOL Inc. 7,224,778   12/30/2003   AOL Inc.
  13/316,362   12/9/2011   AOL Inc. 7,224,988   1/26/2006   AOL Inc.  
13/317,023   10/7/2011   AOL Inc. 7,225,180   12/28/2000   AOL Inc.   13/329,841
  12/19/2011   AOL Inc. 7,228,417   11/7/2002   AOL Inc.   13/329,846  
12/19/2011   AOL Inc. 7,231,453   4/30/2001   AOL Inc.   13/330,275   12/19/2011
  AOL Inc. 7,231,644   8/2/2002   AOL Inc.   13/342,436   1/3/2012   Mapquest,
Inc. 7,237,033   3/6/2002   AOL Inc.   13/344,165   1/5/2012   AOL Inc.
7,237,201   5/20/2004   AOL Inc.   13/345,191   1/6/2012   AOL Inc. 7,237,257  
6/29/2001   AOL Inc.   13/345,398   1/6/2012   AOL Inc. 7,250,939   12/2/2002  
AOL Inc.   13/347,277   1/10/2012   AOL Inc. 7,254,584   11/15/2003   AOL Inc.  
13/355,680   1/23/2012   AOL Inc. 7,260,200   8/30/2002   AOL Inc.   13/361,141
  1/30/2012   AOL Inc. 7,260,205   12/30/2003   AOL Inc.   13/369,456   2/9/2012
  AOL Inc. 7,260,836   2/26/2002   AOL Inc.   13/370,852   2/10/2012  
AOL Advertising Inc. 7,263,614   12/31/2002   AOL Inc.   13/372,371   2/13/2012
  AOL Inc. 7,266,609   6/29/2001   AOL Inc.   13/372,379   2/13/2012   AOL Inc.
7,266,776   12/30/2002   AOL Inc.   13/396,132   2/14/2012   AOL Inc. 7,272,597
  12/29/2004   AOL Inc.   13/397,568   2/15/2012   AOL Inc. 7,277,912  
4/27/2001   AOL Inc.   13/401,525   2/21/2012   AOL Inc. 7,281,029   5/13/2003  
AOL Inc.   13/404,610   2/24/2012   AOL Inc. 7,281,053   4/30/2001   AOL Inc.  
13/418,282   3/12/2012   Mapquest, Inc. 7,281,215   7/31/2002   AOL Inc.  
13/418,312   3/12/2012   AOL Inc. 7,283,505   10/31/2002   AOL Inc.      
7,283,906   6/14/2006   MapQuest, Inc.       7,284,187   5/30/1997   AOL Inc.  
    7,284,207   9/6/2006   AOL Inc.       7,287,005   7/31/2001   AOL Inc.      
7,289,617   12/22/2004   AOL Inc.       7,290,247   4/30/2002   AOL Inc.      
7,290,278   10/2/2003   AOL Inc.       7,292,571   5/31/2002   AOL Inc.      
7,292,987   2/17/2005   AOL Inc.       7,295,660   12/30/2003   AOL Inc.      
7,296,243   12/2/2002   AOL Inc.       7,299,222   12/30/2003   AOL Inc.      
7,302,703   6/14/2002   AOL Inc.       7,305,350   4/30/2002   AOL Inc.      
7,305,385   12/29/2004   AOL Inc.       7,305,432   10/23/2002   AOL Inc.      
7,305,470   2/12/2003   AOL Inc.       7,305,713   10/16/2000   AOL Inc.      
7,313,384   10/31/2002   AOL Inc.       7,320,073   4/7/2003   AOL Inc.      

 

- 9 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,321,824   12/30/2002   MapQuest, Inc.       7,324,826   3/8/2004   AOL Inc.  
    7,324,896   3/5/2007   MapQuest, Inc.       7,324,964   12/6/2001   AOL Inc.
      7,324,990   2/7/2002   The Relegence Corporation       7,325,065  
1/30/2002   AOL Inc.       7,325,249   1/31/2002   AOL Inc.       7,328,337  
11/20/2003   AOL Inc.       7,330,876   10/13/2000   AOL Inc.       7,334,000  
6/21/2004   AOL Inc.       7,334,021   4/30/2003   AOL Inc.       7,340,470  
10/31/2005   AOL Inc.       7,343,419   10/5/2001   AOL Inc.       7,346,587  
12/6/2002   AOL Inc.       7,349,892   11/13/2003   AOL Inc.       7,349,896  
12/29/2004   AOL Inc.       7,350,146   4/30/2002   AOL Inc.       7,353,234  
4/30/2002   AOL Inc.       7,353,280   3/19/2001   AOL Inc.       7,356,405  
5/25/2005   MapQuest, Inc.       7,356,567   12/30/2004   AOL Inc.      
7,359,493   4/11/2003   AOL Inc.       7,359,951   12/28/2000   AOL Inc.      
7,359,973   3/19/2001   AOL Inc.       7,363,345   12/17/2002   AOL Inc.      
7,366,779   6/19/2000   AOL Inc.       7,366,977   8/2/2002   AOL Inc.      
7,370,270   10/23/2002   AOL Inc.       7,370,277   12/23/2002   AOL Inc.      
7,370,381   11/22/2005   Truveo, Inc.       7,379,949   7/1/2005   AOL Inc.    
  7,380,007   4/26/2001   AOL Inc.       7,383,308   4/20/2004   AOL Inc.      
7,383,339   7/31/2002   AOL Inc.       7,386,274   4/15/2003   AOL Inc.      
7,386,798   12/30/2002   AOL Inc.       7,392,262   12/21/2004   AOL Inc.      
7,392,306   7/24/2000   AOL Inc.       7,395,067   4/15/2003   AOL Inc.      
7,395,153   12/23/2004   MapQuest, Inc.       7,395,212   5/21/2001   AOL Inc.  
    7,398,463   8/2/2002   AOL Inc.       7,401,115   10/23/2000   AOL Inc.    
  7,403,939   5/30/2003   AOL Inc.       7,406,506   5/18/2007   AOL Inc.      
7,409,451   5/30/2003   AOL Inc.       7,412,035   12/18/2006   AOL Inc.      

 

- 10 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,412,050

  7/21/2004   AOL Inc.      

7,412,644

  8/23/2003   AOL Inc.      

7,418,395

  12/11/2006   AOL Inc.      

7,421,580

  8/12/2002   AOL Inc.      

7,421,661

  9/30/2002   AOL Inc.      

7,424,476

  4/16/2004   AOL Inc.      

7,428,580

  11/26/2003   AOL Inc.      

7,428,585

  7/31/2003   AOL Inc.      

7,430,609

  4/30/2002   AOL Inc.      

7,430,720

  3/5/2004   AOL Inc.      

7,433,783

  9/11/2007   MapQuest, Inc.      

7,434,169

  3/20/2003   AOL Inc.      

7,437,457

  9/8/2003   AOL Inc.      

7,437,594

  1/23/2003   AOL Inc.      

7,440,562

  8/30/2007   AOL Inc.      

7,444,297

  6/13/2002   AOL Inc.      

7,444,678

  6/14/2004   AOL Inc.      

7,447,747

  2/4/2003   AOL Inc.      

7,454,564

  4/26/2006   AOL Inc.      

7,454,709

  11/10/2003   AOL Inc.      

7,454,714

  4/1/2002   AOL Inc.      

7,454,758

  2/5/2004   AOL Inc.      

7,457,855

  1/27/2006   AOL Inc.      

7,461,145

  11/27/2006   AOL Inc.      

7,467,232

  6/20/2006   AOL Inc.      

7,468,729

  12/21/2004   AOL Inc.      

7,469,292

  12/17/2004   AOL Inc.      

7,472,163

  12/30/2002   AOL Inc.      

7,475,067

  7/9/2004   AOL Inc.      

7,475,109

  12/23/2003   AOL Inc.      

7,477,729

  10/27/2006   AOL Inc.      

7,478,056

  4/30/2002   AOL Inc.      

7,484,176

  12/30/2003   AOL Inc.      

7,487,444

  12/2/2002   AOL Inc.      

7,490,238

  7/24/2007   AOL Inc.      

7,490,775

  12/30/2004   AOL Inc.      

7,496,604

  2/4/2002   AOL Inc.      

7,496,631

  6/13/2003   AOL Inc.      

7,500,262

  4/29/2003   AOL Inc.      

7,506,035

  12/31/2002   AOL Inc.      

7,512,652

  6/28/2002   AOL Inc.      

7,516,182

  6/18/2002   AOL Inc.      

7,519,052

  2/28/2006   AOL Inc.      

7,519,559

  10/29/2004   AOL Inc.      

7,523,103

  11/1/2005   AOL Inc.      

7,526,728

  6/30/2006   AOL Inc.      

7,526,730

  9/30/2003   AOL Inc.      

 

- 11 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,526,775

  5/16/2001   AOL Inc.      

7,536,411

  6/30/2006   AOL Inc.      

7,539,942

  6/14/2004   AOL Inc.      

7,543,018

  6/5/2001   AOL Inc.      

7,546,337

  5/18/2000   AOL Inc.      

7,546,537

  2/19/2004   AOL Inc.      

7,548,956

  12/30/2003   AOL Inc.      

7,552,172

  9/17/2007   AOL Inc.      

7,555,721

  12/30/1998   AOL Inc.      

7,558,805

  3/1/2006   AOL Inc.      

7,558,828

  12/30/2003   AOL Inc.      

7,558,955

  11/19/2003   AOL Inc.      

7,561,965

  5/14/2008   MapQuest, Inc.      

7,562,069

  12/29/2004   AOL Inc.      

7,567,662

  12/29/2004   AOL Inc.      

7,571,157

  12/29/2004   AOL Inc.      

7,577,709

  2/17/2006   AOL Inc.      

7,584,194

  11/22/2005   Truveo, Inc.      

7,587,669

  4/16/2004   AOL Inc.      

7,590,695

  5/7/2004   AOL Inc.      

7,590,696

  7/21/2004   AOL Inc.      

7,591,004

  7/28/2005   AOL Inc.      

7,593,928

  1/29/2007   AOL Inc.      

7,594,003

  8/2/2005   AOL Inc.      

7,596,804

  12/22/2004   AOL Inc.      

7,599,792

  10/31/2007   MapQuest, Inc.      

7,599,990

  6/2/2008   AOL Inc.      

7,600,032

  6/8/2007   AOL Inc.      

7,602,895

  9/29/2004   AOL Inc.      

7,603,413

  4/7/2006   AOL Inc.      

7,603,417

  12/30/2003   AOL Inc.      

7,603,629

  12/27/2006   AOL Inc.      

7,603,700

  12/29/2004   AOL Inc.      

7,606,580

  9/29/2005   AOL Inc.      

7,606,597

  1/22/2008   AOL Inc.      

7,613,690

  3/21/2006   AOL Inc.      

7,613,776

  12/30/2003   AOL Inc.      

7,613,779

  6/28/2004   AOL Inc.      

7,617,121

  11/10/2000   AOL Advertising Inc.      

7,617,458

  10/10/2000   AOL Inc.      

7,620,363

  5/16/2001   AOL Inc.      

7,620,691

  1/9/2007   AOL Inc.      

7,624,103

  10/4/2006   AOL Inc.      

7,624,172

  7/24/2000   AOL Inc.      

7,624,274

  12/21/2004   AOL Inc.      

7,624,416

  10/4/2006   AOL Inc.      

7,627,635

  7/28/2004   AOL Inc.      

 

- 12 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,627,830   11/12/2003   AOL Inc.       7,636,751   11/18/2003   AOL Inc.      
7,636,755   12/30/2003   AOL Inc.       7,636,777   2/13/2007   AOL Inc.      
7,640,232   10/14/2003   AOL Inc.       7,640,306   11/18/2003   AOL Inc.      
7,640,336   12/30/2002   AOL Inc.       7,644,166   12/30/2003   AOL Inc.      
7,647,375   12/22/2003   AOL Inc.       7,647,381   4/4/2005   AOL Inc.      
7,650,383   3/15/2005   AOL Inc.       7,653,379   12/4/2007   AOL Inc.      
7,653,693   4/16/2004   AOL Inc.       7,660,784   5/30/2003   AOL Inc.      
7,664,673   3/29/2001   AOL Inc.       7,664,767   3/24/2008   AOL Inc.      
7,668,775   4/17/2006   AOL Inc.       7,668,946   8/30/2002  
AOL Advertising Inc.       7,676,500   10/23/2006   AOL Inc.       7,685,237  
10/19/2005   AOL Inc.       7,689,349   12/28/2005   Mapquest, Inc.      
7,689,649   12/31/2002   AOL Inc.       7,689,655   6/30/2005   AOL Inc.      
7,693,944   6/10/2004   AOL Inc.       7,694,013   5/29/2007   AOL Inc.      
7,698,173   10/30/2007   AOL Inc.       7,698,649   7/13/2007   AOL Inc.      
7,702,675   11/11/2006   AOL Inc.       7,703,010   5/23/2008   AOL Inc.      
7,707,226   1/29/2007   AOL Inc.       7,707,261   7/21/2008   AOL Inc.      
7,707,262   12/28/2004   AOL Inc.       7,707,627   6/25/2007   AOL Inc.      
7,711,193   11/7/2006   AOL Inc.       7,716,038   11/6/2007   AOL Inc.      
7,716,236   11/13/2006   AOL Inc.       7,716,287   12/20/2004   AOL Inc.      
7,720,037   8/3/2006   AOL Inc.       7,720,836   7/7/2004   AOL Inc.      
7,721,329   1/15/2004   AOL Inc.       7,725,110   11/17/2006   AOL Inc.      
7,725,475   12/21/2004   AOL Inc.       7,725,481   3/3/2008   AOL Inc.      
7,725,544   10/14/2003   AOL Inc.       7,725,580   10/31/2003   AOL Inc.      
7,725,587   6/29/2001   AOL Inc.       7,730,137   12/22/2003   AOL Inc.      

 

- 13 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,730,143   12/29/2006   AOL Inc.       7,734,042   12/22/2004   AOL Inc.      
7,734,708   12/22/2003   AOL Inc.       7,734,795   6/12/2006   AOL Inc.      
7,739,370   11/14/2008   AOL Inc.       7,739,408   12/12/2008   AOL Inc.      
7,739,508   10/27/2006   AOL Inc.       7,739,602   6/24/2003   AOL Inc.      
7,739,611   4/25/2006   AOL Inc.       7,742,999   4/30/2002   AOL Inc.      
7,743,056   12/29/2006   AOL Inc.       7,746,787   8/31/2005   AOL Inc.      
7,747,603   4/10/2007   AOL Inc.       7,752,186   12/20/2004   AOL Inc.      
7,752,321   12/29/2003   AOL Inc.       7,756,928   12/30/2002   AOL Inc.      
7,760,707   12/27/2004   AOL Inc.       7,765,265   9/29/2005   AOL Inc.      
7,765,484   4/30/2002   AOL Inc.       7,765,584   12/4/2006   AOL Inc.      
7,766,748   12/15/2003   AOL Inc.       7,769,042   9/18/2006   AOL Inc.      
7,769,811   12/24/2003   AOL Inc.       7,774,342   7/21/2008   AOL Inc.      
7,774,410   11/18/2003   AOL Inc.       7,774,711   9/29/2005   AOL Inc.      
7,774,857   12/3/2007   AOL Inc.       7,779,009   1/27/2006   AOL Inc.      
7,779,076   11/27/2002   AOL Inc.       7,779,345   7/30/2003   AOL Inc.      
7,783,532   5/17/2007   AOL Inc.       7,783,592   1/10/2007   AOL Inc.      
7,783,622   10/3/2006   AOL Inc.       7,783,980   10/18/2005   AOL Inc.      
7,788,376   11/28/2007   AOL Inc.       7,797,338   12/9/2004   AOL Inc.      
7,797,442   2/7/2008   AOL Inc.       7,805,007   4/1/2010   AOL Inc.      
7,809,605   3/28/2006   AOL Inc.       7,809,710   2/13/2004   AOL Inc.      
7,813,959   3/28/2006   AOL Inc.       7,814,425   12/29/2006   AOL Inc.      
7,818,116   12/30/2002   Mapquest, Inc.       7,818,314   12/29/2004   AOL Inc.
      7,818,371   11/13/2006   AOL ADVERTISING Inc.       7,818,379   12/23/2004
  AOL Inc.       7,819,749   12/21/2004   AOL Inc.      

 

- 14 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,822,636   7/1/2000   AOL Advertising Inc.       7,822,703   12/31/2001   AOL
Inc.       7,827,128   6/4/2008   AOL Advertising Inc.       7,828,661  
12/21/2004   AOL Inc.       7,831,384   12/30/2005   AOL Inc.       7,831,441  
6/27/2008   AOL Inc.       7,835,859   4/28/2006   AOL Inc.       7,835,937  
10/15/2007   AOL Advertising Inc.       7,835,938   10/31/2007  
AOL Advertising Inc.       7,835,939   10/31/2007   AOL Advertising Inc.      
7,836,194   10/05/2007   AOL Inc.       7,849,307   12/22/2006   AOL Inc.      
7,853,702   8/1/2008   AOL Inc.       7,865,387   5/23/2002   AOL Inc.      
7,865,839   12/23/2004   AOL Inc.       7,869,941   12/28/2007   AOL Inc.      
7,870,089   5/31/2002   AOL Inc.       7,870,197   9/29/2005   AOL Inc.      
7,870,199   10/6/2003   AOL Inc.       7,870,215   8/26/2009   AOL Inc.      
7,872,640   12/29/2006   AOL Inc.       7,877,450   1/30/2008   AOL Inc.      
7,877,697   10/5/2007   AOL Inc.       7,882,360   12/20/2004   AOL Inc.      
7,885,974   11/18/2003   AOL Inc.       7,886,232   9/12/2006   AOL Inc.      
7,890,123   10/19/2009   AOL Inc.       7,890,661   5/16/2001   AOL Inc.      
7,894,588   12/21/2004   AOL Inc.       7,895,335   6/29/2001   AOL Inc.      
7,895,446   9/25/2006   AOL Inc.       7,899,257   9/1/2010   AOL Inc.      
7,899,862   11/18/2003   AOL Inc.       7,900,148   5/5/2008   AOL Inc.      
7,904,238   1/8/2008   MapQuest, Inc.       7,904,473   4/3/2006   AOL Inc.    
  7,904,531   10/10/2008   AOL Inc.       7,904,554   12/23/2009   AOL Inc.    
  7,907,966   7/19/2005   AOL Inc.       7,908,227   1/12/2007   AOL Inc.      
7,908,327   11/18/2003   AOL Inc.       7,908,554   12/29/2004   AOL Inc.      
7,908,644   4/19/2007   AOL Inc.       7,912,745   11/30/2009   AOL Inc.      
7,912,836   1/28/2008   Truveo, Inc.       7,913,176   12/21/2004   AOL Inc.    
  7,920,965   12/29/2006   Mapquest, Inc.      

 

- 15 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

7,921,157   10/16/2006   AOL Inc.       7,921,163   8/27/2004   AOL Inc.      
7,924,989   10/11/2006   AOL Inc.       7,925,542   10/24/2008   AOL Inc.      
7,925,615   2/23/2009   AOL Inc.       7,925,709   12/5/2008   AOL Inc.      
7,929,976   5/7/2007   AOL Inc.       7,930,409   2/23/2006   AOL Inc.      
7,937,412   5/18/2010   AOL Inc.       7,937,422   11/3/2006   AOL Inc.      
7,941,753   12/29/2006   AOL Inc.       7,945,674   12/29/2003   AOL Inc.      
7,949,671   3/21/2000   AOL Inc.       7,949,759   12/29/2003   AOL Inc.      
7,954,146   1/6/2009   AOL Inc.       7,954,155   1/28/2008   AOL Inc.      
7,958,243   4/28/2008   AOL Inc.       7,962,094   6/9/2008   AOL Inc.      
7,962,504   5/24/2006   AOL Inc.       7,962,845   4/28/2006   AOL Inc.      
7,966,626   6/11/2007   AOL Inc.       7,970,598   8/16/2001   AOL Inc.      
7,970,750   3/10/2009   AOL Inc.       7,974,875   3/21/2000   AOL Inc.      
7,979,802   5/17/2002   AOL Inc.       7,983,488   2/11/2011   AOL Inc.      
7,984,029   6/23/2008   AOL Inc.       7,984,061   4/14/2008   AOL Inc.      
7,984,098   7/25/2001   AOL Inc.       7,986,938   12/16/2009   AOL Inc.      
7,987,198   2/17/2010   AOL Inc.       7,987,236   3/11/2010   AOL Inc.      
7,988,560   9/29/2005   AOL Inc.       7,991,636   04/13/2004   AOL Inc.      
7,991,911   3/26/2010   AOL Inc.       7,996,460   07/14/2008   AOL Inc.      
7,996,881   11/9/2005   AOL Inc.       7,996,910   11/30/2006   AOL Inc.      
8,001,190   12/11/2002   AOL Inc.       8,001,199   11/25/2009   AOL Inc.      
8,001,200   1/12/2010   AOL Inc.       8,001,244   4/12/2010   AOL Inc.      
8,001,254   4/28/2010   AOL Inc.       8,005,511   9/17/2009   AOL Inc.      
8,005,813   9/12/2007   AOL Inc.       8,005,919   8/29/2003   AOL Inc.      
8,010,371   8/25/2008   AOL Inc.      

 

- 16 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

8,010,474   6/25/2007   AOL Inc.       8,010,680   6/3/2009   AOL Inc.      
8,010,783   3/14/2005   AOL Inc.       8,011,000   12/13/2004   AOL Inc.      
8,015,247   9/27/2006   AOL Inc.       8,015,607   3/11/2009   AOL Inc.      
8,019,363   2/4/2004   AOL Inc.       8,023,957   5/14/2010   AOL Inc.      
8,024,206   8/30/2001   AOL Inc.       8,024,413   7/14/2009   AOL Inc.      
8,024,447   12/30/2009   AOL Advertising Inc.       8,024,484   4/24/2009   AOL
Inc.       8,024,572   12/22/2004   AOL Inc.       8,026,918   11/21/2007   AOL
Inc.       8,027,694   1/29/2008   AOL Inc.       8,027,989   4/12/2010   AOL
Inc.       8,028,092   6/28/2002   AOL Inc.       8,028,325   2/6/2006   AOL
Inc.       8,037,139   12/21/2004   AOL Inc.       8,037,147   9/3/2009   AOL
Inc.       8,037,150   5/18/2004   AOL Inc.       8,041,768   3/19/2001   AOL
Inc.       8,059,654   5/7/2010   AOL Inc.       8,060,566   10/1/2008   AOL
Inc.       8,060,856   11/18/2005   AOL Inc.       8,073,614   12/7/2010   AOL
Inc.       8,073,867   05/21/2008   AOL Inc.       8,073,916   8/6/2009   AOL
Inc.       8,073,948   9/10/2010   AOL Advertising Inc.       8,078,614  
10/30/2008   AOL Inc.       8,078,625   9/11/2006   AOL Inc.       8,078,678  
5/27/2011   AOL Inc.       8,082,311   8/4/2009   AOL Inc.       8,082,348  
12/30/2005   AOL Inc.       8,082,511   2/14/2008   AOL Inc.       8,087,019  
10/31/2006   AOL Inc.       8,094,800   3/19/2007   AOL Inc.       8,095,303  
4/29/2008   Mapquest, Inc.       8,095,596   6/8/2010   AOL Inc.       8,095,597
  5/1/2001   AOL Inc.       8,099,667   5/20/2009   AOL Inc.       8,099,780  
11/1/2006   AOL Inc.       8,103,546   12/29/2004   Lightningcast LLC      
8,103,729   10/6/2008   AOL Inc.       8,103,734   12/8/2010   AOL Inc.      
8,103,960   9/26/2008   AOL Inc.       8,108,425   9/10/2010   AOL Inc.      

 

- 17 -



--------------------------------------------------------------------------------

Seller

Domestic

 

Patents

 

Filing Date

 

Owner

 

Applications

 

Filing Date

 

Owner

8,108,436   2/13/2008   AOL Inc.       8,112,550   10/13/2006   Tacoda LLC      
8,117,069   2/18/2011   AOL Inc.       8,117,265   12/30/2003   AOL Inc.      
8,121,963   10/5/2010   AOL Advertising Inc.       8,122,057   5/2/2011   AOL
Inc.       8,122,087   3/21/2006   AOL Inc.       8,122,137   2/13/2009   AOL
Inc.       8,122,363   5/4/2001   AOL Inc.       8,130,755   6/11/2007   AOL
Inc.       8,130,931   7/30/2007   AOL Inc.       8,131,555   3/21/2000   AOL
Inc.       8,132,103   9/6/2006   AOL Inc.       8,132,110   8/5/2003   AOL Inc.
      8,135,539   7/9/2010   Mapquest, Inc.       8,135,737   3/24/2008   AOL
Inc.       8,135,744   9/28/2010   AOL Inc.       8,140,703   10/2/2001   AOL
Inc.       8,146,826   12/30/2004   AOL Inc.       8,150,892   8/12/2003   AOL
Inc.       D393,634   9/18/1995   AOL Inc.       D395,296   10/11/1994   AOL
Inc.       D397,100   9/26/1994   AOL Inc.       D445,705   11/10/2000   AOL
Inc.       D446,143   11/10/2000   AOL Inc.       D463,379   11/10/2000   AOL
Inc.       D468,296   11/10/2000   AOL Inc.       RE40,804   6/7/2006   AOL Inc.
      RE41,411   6/7/2006   AOL Inc.       RE42,702   6/25/2010   AOL Inc.      

Seller

Foreign

 

Patents

 

Jurisdiction

 

Filing Date

 

Owner

AT173102T   Austria   5/24/1996   AOL Inc. AT242577T   Austria   3/19/1997   AOL
Inc. AT527811T   Austria   6/23/1998   AOL Advertising Inc. AT534987T   Austria
  5/20/2004   AOL Inc. AU733290B2   Australia   11/14/1997   AOL Inc.
AU2001245497B2   Australia   3/6/2001   AOL Inc. AU2002340039B2   Australia  
9/27/2002   AOL Inc. AU2004260484B2   Australia   7/21/2004   AOL Inc.
AU2005262365B2   Australia   7/1/2005   AOL Inc. AU2005309617B2   Australia  
11/22/2005   Truveo, Inc. AU2007200208B2   Australia   1/18/2007   AOL Inc.

 

- 18 -



--------------------------------------------------------------------------------

Seller

Foreign

 

Patents

 

Jurisdiction

 

Filing Date

 

Owner

AU5169996   Australia   2/14/1996   AOL Inc. AU713756B2   Australia   10/21/1996
  AOL Inc. AU719715B2   Australia   3/19/1997   AOL Inc. AU725838B2   Australia
  5/15/1998   AOL Inc. AU727706B2   Australia   10/21/1996   AOL Inc. AU744117B2
  Australia   9/30/1997   AOL Advertising Inc. AU748282B2   Australia  
5/29/1998   AOL Inc. AU749596B2   Australia   6/23/1998   AOL Advertising Inc.
AU772598B2   Australia   3/30/2000   AOL Inc. CA2177441C   Canada   5/27/1996  
AOL Inc. CA2216387C   Canada   11/13/1996   AOL Inc. CA2235249C   Canada  
10/21/1996   AOL Inc. CA2235275C   Canada   10/21/1996   AOL Inc. CA2244787C  
Canada   1/24/1997   AOL Inc. CA2249259C   Canada   3/19/1997   AOL Inc.
CA2252045C   Canada   4/11/1997   AOL Inc. CA2268147C   Canada   9/30/1997   AOL
Advertising Inc. CA2270969C   Canada   11/7/1997   AOL Inc. CA2279855C   Canada
  1/28/1998   AOL Inc. CA2290524C   Canada   5/15/1998   AOL Inc. CA2307718C  
Canada   10/28/1998   AOL Inc. CA2316256C   Canada   12/22/1998   AOL Inc.
CA2357494C   Canada   11/7/1997   AOL Inc. CA2358857C   Canada   3/19/1997   AOL
Inc. CA2373520C   Canada   5/25/2000   AOL Inc. CA2381174C   Canada   8/4/2000  
AOL Inc. CA2390184   Canada   10/31/2000   AOL Inc. CA2390184C   Canada  
10/31/2000   AOL Inc. CA2400807C   Canada   3/6/2001   AOL Inc. CA2403520C  
Canada   3/19/2001   AOL Inc. CA2403709C   Canada   3/19/2001   AOL Inc.
CA2417244C   Canada   7/25/2001   AOL Inc. CA2417625C   Canada   10/9/2001   AOL
Inc. CA2503453C   Canada   11/20/2003   AOL Inc. CA2506417C   Canada  
11/17/2003   AOL Inc. CA2541244C   Canada   10/1/2004   AOL Inc. CA2547240C  
Canada   11/19/2004   AOL Inc. CA2568095C   Canada   6/23/1998   AOL Advertising
Inc. CA2591578C   Canada   4/11/1997   AOL Inc. CN100337461C   China   3/19/2001
  AOL Inc. CN100401733C   China   3/19/2001   AOL Inc. CN100428106C   China  
12/20/2000   AOL Inc. CN100476805C   China   11/17/2003   AOL Inc. CN100483384C
  China   4/30/2002   AOL Inc. CN100486370C   China   9/3/2004   AOL Inc.
CN100571297C   China   7/21/2004   AOL Inc. CN1226886C   China   3/6/2001   AOL
Inc.

 

- 19 -



--------------------------------------------------------------------------------

Seller

Foreign

 

Patents

 

Jurisdiction

 

Filing Date

 

Owner

CN1278537C   China   6/23/1998   AOL Advertising Inc. CN1293740C   China  
7/25/2001   AOL Inc. CN1313897C   China   5/19/2000   AOL Inc. CN1322448C  
China   8/4/2000   AOL Inc. DE60014363T2   Germany   5/25/2000   AOL Inc.
DE60016042T2   Germany   12/20/2000   AOL Inc. DE60041790D1   Germany  
5/25/2000   AOL Inc. DE60103625T2   Germany   3/19/2001   AOL Inc. DE60130003T2
  Germany   10/9/2001   AOL Inc. DE60132433T2   Germany   3/19/2001   AOL Inc.
DE60141324D1   Germany   3/6/2001   AOL Inc. DE60144233D1   Germany   7/25/2001
  AOL Inc. DE602004026761D1   Germany   10/1/2004   AOL Inc. DE60322938D1  
Germany   11/17/2003   AOL Inc. DE69600905T2   Germany   5/24/1996   AOL Inc.
DE69613577T2   Germany   3/8/1996   AOL Inc. DE69629485T2   Germany   10/21/1996
  AOL Inc. DE69631792T2   Germany   10/21/1996   AOL Inc. DE69722601T2   Germany
  3/19/1997   AOL Inc. DE69735009T2   Germany   9/30/1997   AOL Advertising Inc.
DE69736298T2   Germany   4/11/1997   AOL Inc. DE69802925T2   Germany   5/18/1998
  AOL Inc. DE69829584T2   Germany   12/22/1998   AOL Inc. EP1002417B1   European
  6/23/1998   AOL Advertising Inc. EP1013044B1   European   9/30/1997   AOL
Advertising Inc. EP1040431B1   European   12/22/1998   AOL Inc. EP1181686B1  
European   5/25/2000   AOL Inc. EP1252560B1   European   12/20/2000   AOL Inc.
EP1264413B1   European   3/6/2001   AOL Inc. EP1264469B1   European   3/19/2001
  AOL Inc. EP1266507B1   European   3/19/2001   AOL Inc. EP1269732B1   European
  3/16/2001   AOL Inc. EP1303974B1   European   7/25/2001   AOL Inc. EP1325425B1
  European   10/9/2001   AOL Inc. EP1480201B1   European   5/25/2000   AOL Inc.
EP1565845B1   European   11/17/2003   AOL Inc. EP1629457B1   European  
5/20/2004   AOL Inc. EP1678930B1   European   10/1/2004   AOL Inc. EP749081B1  
European   5/24/1996   AOL Inc. EP830784B1   European   3/8/1996   AOL Inc.
EP856185B1   European   10/21/1996   AOL Inc. EP870251B1   European   10/21/1996
  AOL Inc. EP888689B1   European   3/19/1997   AOL Inc. EP958587B1   European  
4/11/1997   AOL Inc. EP983540B8   European   5/15/1998   AOL Inc. ES2288522T3  
Spain   10/9/2001   AOL Inc. GB2317474   United Kingdon   2/14/1996   AOL Inc.

 

- 20 -



--------------------------------------------------------------------------------

Seller

Foreign

 

Patents

 

Jurisdiction

 

Filing Date

 

Owner

HK1026486A1   Hong Kong   9/5/2000   AOL Inc. HK1057302A1   Hong Kong   1/2/2004
  AOL Inc. HK1087801A1   Hong Kong   7/14/2006   AOL Inc. IN234319   India  
10/28/2003   AOL Inc. IN238819   India   10/28/2003   AOL Inc. IN241192   India
  5/25/2006   AOL Inc. JP03233410B2   Japan   10/21/1996   AOL Inc. JP03271985B2
  Japan   3/19/1997   AOL Inc. JP03722295B2   Japan   5/15/1998   AOL Inc.
JP03819295B2   Japan   10/31/2000   AOL Inc. JP03914921B2   Japan   3/31/2003  
AOL Inc. JP03933701B2   Japan   9/30/1997   AOL Advertising Inc. JP03983286B2  
Japan   3/8/1996   AOL Inc. JP03996769B2   Japan   12/19/2000   AOL Inc.
JP04065411B2   Japan   4/30/2002   AOL Inc. JP04467220B2   Japan   3/19/2001  
AOL Inc. JP04890717B2   Japan   3/6/2001   AOL Inc. JP3819295   Japan  
10/31/2000   AOL Inc. KR503128B1   Korea   9/4/2000   AOL Inc. KR693681B1  
Korea   9/30/2004   AOL Inc. KR749456B1   Korea   9/3/2005   AOL Inc. KR799658B1
  Korea   5/18/2005   AOL Inc. MX2004PA002788A   Mexico   3/24/2004   AOL Inc.
MX2005PA005313A   Mexico   5/18/2005   AOL Inc.

Seller

Foreign

 

Applications

 

Jurisdiction

 

Filing Date

 

Owner

AU199653596A   Australia   3/8/1996   AOL Inc. AU199714061A   Australia  
11/13/1996   AOL Inc. AU199717083A   Australia   1/24/1997   AOL Inc.
AU199726642A   Australia   4/11/1997   AOL Inc. AU199852008A   Australia  
11/7/1997   AOL Inc. AU199913667A   Australia   10/28/1998   AOL Inc.
AU199919375A   Australia   12/22/1998   AOL Inc. AU199919401A   Australia  
12/22/1998   AOL Inc. AU199920281A   Australia   1/6/1999   AOL Inc.
AU199920930A   Australia   12/23/1998   AOL Inc. AU200051485A   Australia  
5/19/2000   AOL Inc. AU200131259A   Australia   1/31/2001   AOL Inc.
AU200145497A   Australia   3/6/2001   AOL Inc. AU200145826A   Australia  
3/19/2001   AOL Inc. AU200145827A   Australia   3/19/2001   AOL Inc.
AU200147456A   Australia   3/16/2001   AOL Inc. AU200155831A   Australia  
4/9/2001   AOL Inc.

 

- 21 -



--------------------------------------------------------------------------------

Seller

Foreign

 

Applications

 

Jurisdiction

 

Filing Date

 

Owner

AU200166784A   Australia   6/8/2001   AOL Inc. AU200177145A   Australia  
7/25/2001   AOL Inc. AU200187251A   Australia   3/16/2001   AOL Inc.
AU200213208A   Australia   10/15/2001   AOL Inc. AU200213470A   Australia  
10/9/2001   AOL Inc. AU2002256379A1   Australia   4/30/2002   AOL Inc.
BR199611056A   Brazil   10/21/1996   AOL Inc. BR200416988A   Brazil   11/19/2004
  AOL Inc. CA2445869A1   Canada   4/30/2002   AOL Inc. CA2462037A1   Canada  
9/27/2002   AOL Inc. CA2486135A1   Canada   5/19/2003   AOL Inc. CA2496822A1  
Canada   8/27/2003   AOL Inc. CA2526187A1   Canada   5/20/2004   AOL Inc.
CA2533514A1   Canada   7/21/2004   AOL Inc. CA2547294A1   Canada   3/6/2001  
AOL Inc. CA2588219A1   Canada   11/22/2005   Truveo, Inc. CA2588824A1   Canada  
11/30/2005   AOL Inc. CA2592387A1   Canada   12/20/2005   AOL Inc. CA2592577A1  
Canada   12/29/2005   AOL Inc. CA2592803A1   Canada   12/30/2005   AOL Inc.
CA2596279A1   Canada   1/27/2006   AOL Inc. CA2674031A1   Canada   12/28/2007  
AOL Inc. CA2731259A1   Canada   4/11/1997   AOL Inc. CN101044478A   China  
7/1/2005   AOL Inc. CN101291330B   China   9/30/1997   AOL Advertising Inc.
CN101815039A   China   9/27/2002   AOL Inc. CN1578952B   China   9/27/2002   AOL
Inc. CN1781291B   China   3/3/2004   AOL Inc. CN1801962B   China   3/6/2001  
AOL Inc. EP1344162A2   European   12/19/2000   AOL Inc. EP1346543A2   European  
10/15/2001   AOL Inc. EP1360603A2   European   9/21/2000   AOL Inc. EP1384157A4
  European   4/30/2002   AOL Inc. EP1428139A4   European   8/14/2002   AOL Inc.
EP1466287A4   European   1/17/2003   AOL Inc. EP1535141A4   European   5/19/2003
  AOL Inc. EP1535180A4   European   8/27/2003   AOL Inc. EP1563636A4   European
  11/20/2003   AOL Inc. EP1602051A2   European   3/3/2004   AOL Inc. EP1654860A4
  European   7/21/2004   AOL Inc. EP1659746A3   European   9/30/1997   AOL
Advertising Inc. EP1792437A2   European   8/29/2005   AOL Inc. EP1829346A4  
European   12/22/2005   AOL Inc. EP1836595A2   European   11/30/2005   AOL Inc.
EP1849087A4   European   12/30/2005   AOL Inc. EP2078282A4   European  
10/16/2007   AOL Inc. EP2118734A4   European   12/28/2007   AOL Inc.

 

- 22 -



--------------------------------------------------------------------------------

Seller

Foreign

 

Applications

 

Jurisdiction

 

Filing Date

 

Owner

EP2132651A2   European   2/27/2008   AOL Inc. EP2395700A2   European   4/30/2002
  AOL Inc. EP876644A4   European   1/24/1997   AOL Inc. HU199700604A3   Hungary
  3/18/1997   AOL Inc. IL119364A   Israel   10/6/1996   AOL Advertising Inc.
IL121501A   Israel   8/8/1997   AOL Advertising Inc. IL175856D0   Israel  
5/23/2006   AOL Inc. IN2003KN01515   India   11/20/2003   AOL Inc. IN2004DN00708
  India   3/19/2004   AOL Inc. IN2004KN00915   India   6/29/2004   AOL Inc.
IN2004KOL279   India   5/28/2004   AOL Inc. IN2005DN02323   India   6/1/2005  
AOL Inc. IN2005DN04437   India   9/30/2005   AOL Inc. IN2005DN04537   India  
10/6/2005   AOL Inc. IN2005DN05804   India   12/13/2005   AOL Inc. IN2006DN00855
  India   2/20/2006   AOL Inc. IN2006KN00863   India   4/7/2006   AOL Inc.
IN2006KN01380   India   5/23/2006   AOL Inc. IN2006KN03068   India   10/23/2006
  AOL Inc. IN2007DN00228   India   1/9/2007   AOL Inc. IN2007DN01642   India  
3/1/2007   AOL Inc. IN2007DN04295   India   6/6/2007   AOL Inc. IN2007DN05429  
India   7/13/2007   AOL Inc. IN2007DN05554   India   7/18/2007   AOL Inc.
JP10503899A   Japan   7/14/1995   AOL Inc. JP11513813A   Japan   10/21/1996  
AOL Inc. JP2000508451A   Japan   4/11/1997   AOL Inc. JP2001503893A   Japan  
11/7/1997   AOL Inc. JP2001507471A   Japan   11/14/1997   AOL Inc. JP2001513603A
  Japan   6/23/1998   AOL Advertising Inc. JP2002505020A   Japan   5/29/1998  
AOL Inc. JP2002510410A   Japan   1/28/1998   AOL Inc. JP2002540533A   Japan  
3/30/2000   AOL Inc. JP2003501715A   Japan   6/1/2000   AOL Inc. JP2003506783A  
Japan   8/4/2000   AOL Inc. JP2003510687A   Japan   9/18/2000   AOL Inc.
JP2003518283A   Japan   12/20/2000   AOL Inc. JP2003521784A   Japan   1/31/2001
  AOL Inc. JP2003527666A   Japan   9/21/2000   AOL Inc. JP2003528539A   Japan  
3/19/2001   AOL Inc. JP2003533909A   Japan   3/16/2001   AOL Inc. JP2004505363A
  Japan   7/25/2001   AOL Inc. JP2004510215A   Japan   5/19/2000   AOL Inc.
JP2004513419A   Japan   10/9/2001   AOL Inc. JP2004514190A   Japan   3/16/2001  
AOL Inc. JP2004533755A   Japan   4/30/2002   AOL Inc. JP2004535118A   Japan  
5/25/2001   AOL Inc.

 

- 23 -



--------------------------------------------------------------------------------

Seller

Foreign

 

Applications

 

Jurisdiction

 

Filing Date

 

Owner

JP2005505054A   Japan   9/27/2002   AOL Inc. JP2005516280A   Japan   1/8/2003  
AOL Inc. JP2006510123A   Japan   11/17/2003   AOL Inc. JP2006524866A   Japan  
3/26/2004   AOL Inc. JP2007516671A   Japan   11/19/2004   AOL Inc. JP2008027454A
  Japan   8/8/2007   AOL Inc. JP2008505407A   Japan   7/1/2005   AOL Inc.
JP2008521147A   Japan   11/22/2005   Truveo, Inc. JP2009054174A   Japan  
10/8/2008   AOL Inc. JP2009193591A   Japan   3/17/2009   AOL Inc. JP9269923A  
Japan   6/12/1996   AOL Inc. KR2002093852A   Korea   9/23/2002   AOL Inc.
KR2005121222A   Korea   9/26/2005   AOL Inc. KR2007085041A   Korea   6/26/2006  
AOL Inc.

(c)(i)

None.

(c)(ii)

[****]

Company

Domestic

 

Patents

 

Filing Date

 

Owner

5,657,390   8/25/1995   Netscape Communications Corp. 5,671,279   11/13/1995  
Netscape Communications Corp. 5,724,508   3/9/1995   Netscape Communications
Corp. 5,757,669   5/31/1995   Netscape Communications Corp. 5,774,670  
10/6/1995   Netscape Communications Corp. 5,825,890   7/1/1997   Netscape
Communications Corp. 5,826,242   8/27/1997   Netscape Communications Corp.
5,864,852   4/26/1996   Netscape Communications Corp. 5,877,759   3/26/1997  
Netscape Communications Corp. 5,892,761   10/31/1995   Netscape Communications
Corp. 5,895,465   9/9/1997   Netscape Communications Corp. 5,917,491   8/29/1997
  Netscape Communications Corp. 5,943,665   9/9/1997   Netscape Communications
Corp. 5,978,817   3/21/1997   Netscape Communications Corp. 5,987,608  
5/13/1997   Netscape Communications Corp. 6,014,135   4/4/1997   Netscape
Communications Corp.

 

- 24 -



--------------------------------------------------------------------------------

Company

Domestic

 

Patents

 

Filing Date

 

Owner

6,021,228   10/14/1997   Netscape Communications Corp. 6,023,726   1/20/1998  
Netscape Communications Corp. 6,029,196   6/18/1997   Netscape Communications
Corp. 6,034,683   6/19/1997   Netscape Communications Corp. 6,035,121   7/7/1997
  Netscape Communications Corp. 6,035,278   7/8/1997   Netscape Communications
Corp. 6,047,330   1/20/1998   Netscape Communications Corp. 6,055,572  
1/20/1998   Netscape Communications Corp. 6,064,982   11/12/1997   Netscape
Communications Corp. 6,069,633   9/18/1997   Netscape Communications Corp.
6,076,104   9/4/1997   Netscape Communications Corp. 6,081,805   9/10/1997  
Netscape Communications Corp. 6,081,899   1/9/1998   Netscape Communications
Corp. 6,092,068   8/5/1997   Netscape Communications Corp. 6,094,485   9/18/1997
  Netscape Communications Corp. 6,108,651   2/2/1999   Netscape Communications
Corp. 6,130,670   7/29/1997   Netscape Communications Corp. 6,138,107   1/4/1996
  Netscape Communications Corp. 6,167,451   1/20/1998   Netscape Communications
Corp. 6,175,853   9/17/1996   Netscape Communications Corp. 6,175,864  
6/30/1997   Netscape Communications Corp. 6,181,322   11/7/1997   Netscape
Communications Corp. 6,182,117   6/12/1997   Netscape Communications Corp.
6,189,024   1/6/1998   Netscape Communications Corp. 6,195,091   12/10/1997  
Netscape Communications Corp. 6,195,094   9/29/1998   Netscape Communications
Corp. 6,195,679   1/6/1998   Netscape Communications Corp. 6,216,122  
11/19/1997   Netscape Communications Corp. 6,252,597   2/14/1997   Netscape
Communications Corp. 6,327,611   11/4/1998   Netscape Communications Corp.
6,341,280   10/30/1998   Netscape Communications Corp. 6,343,377   12/30/1997  
Netscape Communications Corp. 6,345,284   6/6/1997   Netscape Communications
Corp. 6,366,913   10/21/1998   Netscape Communications Corp. 6,389,534  
9/30/1997   Netscape Communications Corp. 6,397,330   9/30/1997   Netscape
Communications Corp. 6,401,092   9/25/1998   Netscape Communications Corp.
6,535,879   2/18/2000   Netscape Communications Corp. 6,574,675   9/22/1999  
Netscape Communications Corp. 6,658,453   5/28/1999   Netscape Communications
Corp. 6,717,580   2/2/2000   Netscape Communications Corp. 6,854,085   7/15/1999
  Netscape Communications Corp. 6,862,616   3/20/2000   Netscape Communications
Corp. 6,889,247   1/29/2001   Netscape Communications Corp. 6,950,819  
11/22/1999   Netscape Communications Corp. 7,003,554   3/20/2000   Netscape
Communications Corp. 7,013,390   10/30/2001   Netscape Communications Corp.

 

- 25 -



--------------------------------------------------------------------------------

Company

Domestic

 

Patents

 

Filing Date

 

Owner

7,133,833   10/27/1998   Netscape Communications Corp. 7,281,203   9/29/1998  
Netscape Communications Corp. 7,328,405   12/9/1998   Netscape Communications
Corp. 7,337,173   12/4/1997   Netscape Communications Corp. 7,340,406  
9/21/2000   Netscape Communications Corp. 7,360,241   8/3/2001   Netscape
Communications Corp. 7,478,142   9/29/1998   Netscape Communications Corp.
7,685,431   3/20/2000   Netscape Communications Corp. D427,979   4/17/1997  
Netscape Communications Corp. D499,739   7/5/1997   Netscape Communications
Corp. RE42,892   10/17/2002   Netscape Communications Corp.

Company

Domestic

 

Applications

 

Filing Date

 

Owner

11/868,228   10/5/2007   Netscape Communications Corp. 12/023,352   1/31/2008  
Netscape Communications Corp.

Company

Foreign

 

Patents

 

Jurisidiction

 

Filing Date

 

Owner

AU769089B2   Australia   5/11/2000   Netscape Communications Corp. CN100414471C
  China   10/19/2000   Netscape Communications Corp. CA2369958C   Canada  
5/11/2000   Netscape Communications Corp. JP04028233B2   Japan   5/11/2000  
Netscape Communications Corp.

Company

Foreign

 

Applications

 

Jurisidiction

 

Filing Date

 

Owner

JP2003515806A   Japan   10/19/2000   Netscape Communications Corp.

 

- 26 -



--------------------------------------------------------------------------------

Section 3.6

Encumbrances and Liens; Standards-Setting Organizations.

(a)

[****]

(b)

[****]

(c)

[****]

 

- 27 -



--------------------------------------------------------------------------------

Section 3.8(a)

Undisclosed Liabilities.

None.

 

- 28 -



--------------------------------------------------------------------------------

Section 5.4

Conduct of Business.

None.

 

- 29 -



--------------------------------------------------------------------------------

Section 5.7(a)

Restructuring Transactions.

Assets

None.

Liabilities

None.

Agreement

[****]

 

- 30 -



--------------------------------------------------------------------------------

Section 8.1

Survival.

(a)

[****]

(b)

[****]

 

- 31 -